Exhibit 10.4

 

EXECUTION COPY

 

 

 

$250,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

SYNOPSYS, INC.,

as Borrower,

 

The Several Lenders from Time to Time Parties Hereto,

 

ABN AMRO BANK N.V.,

 

KEYBANK NATIONAL ASSOCIATION,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

 

BANK OF AMERICA, N.A.,

as Syndication Agent,

 

and

 

JPMORGAN CHASE BANK,

as Administrative Agent

 

Dated as of April 28, 2004

 

 

 

J.P. MORGAN SECURITIES, INC. and BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers

 

J.P. MORGAN SECURITIES INC., as Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

DEFINITIONS

 

 

 

 

1.1

Defined Terms

 

1.2

Other Definitional Provisions

 

 

 

 

SECTION 2.

AMOUNT AND TERMS OF REVOLVING COMMITMENTS

 

 

 

 

2.1

Revolving Commitments

 

2.2

Procedure for Revolving Loan Borrowing

 

2.3

Facility Fees, etc.

 

2.4

Termination or Reduction of Revolving Commitments

 

2.5

Optional Prepayments

 

2.6

Conversion and Continuation Options

 

2.7

Limitations on Eurodollar Tranches

 

2.8

Interest Rates and Payment Dates

 

2.9

Computation of Interest and Fees

 

2.10

Inability to Determine Interest Rate

 

2.11

Pro Rata Treatment and Payments

 

2.12

Requirements of Law

 

2.13

Taxes

 

2.14

Indemnity

 

2.15

Change of Lending Office

 

2.16

Replacement of Lenders

 

 

 

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

3.1

Financial Condition

 

3.2

No Change

 

3.3

Existence; Compliance with Law

 

3.4

Power; Authorization; Enforceable Obligations

 

3.5

No Legal Bar

 

3.6

Litigation

 

3.7

No Default

 

3.8

Ownership of Property; Liens

 

3.9

Intellectual Property

 

3.10

Taxes

 

3.11

Federal Regulations

 

3.12

Labor Matters

 

3.13

ERISA

 

3.14

Investment Company Act; Other Regulations

 

3.15

Use of Proceeds

 

3.16

Environmental Matters

 

3.17

Accuracy of Information, etc

 

3.18

Solvency

 

 

i

--------------------------------------------------------------------------------


 

SECTION 4.

CONDITIONS PRECEDENT

 

 

 

 

4.1

Conditions to Initial Extension of Credit

 

4.2

Conditions to Each Extension of Credit

 

 

 

 

SECTION 5.

AFFIRMATIVE COVENANTS

 

 

 

 

5.1

Financial Statements

 

5.2

Certificates; Other Information

 

5.3

Payment of Obligations

 

5.4

Maintenance of Existence; Compliance

 

5.5

Maintenance of Property; Insurance

 

5.6

Inspection of Property; Books and Records; Discussions

 

5.7

Notices

 

5.8

Environmental Laws

 

5.9

New Domestic Subsidiaries

 

 

 

 

SECTION 6.

NEGATIVE COVENANTS

 

 

 

 

6.1

Financial Condition Covenants

 

6.2

Subsidiary Indebtedness

 

6.3

Liens

 

6.4

Fundamental Changes

 

6.5

Disposition of Property

 

6.6

Transactions with Affiliates

 

6.7

Changes in Fiscal Periods

 

6.8

Clauses Restricting Subsidiary Distributions

 

6.9

Lines of Business

 

 

 

 

SECTION 7.

EVENTS OF DEFAULT

 

 

 

 

SECTION 8.

THE AGENTS

 

 

 

 

8.1

Appointment

 

8.2

Delegation of Duties

 

8.3

Exculpatory Provisions

 

8.4

Reliance by Administrative Agent

 

8.5

Notice of Default

 

8.6

Non-Reliance on Agents and Other Lenders

 

8.7

Indemnification

 

8.8

Agent in Its Individual Capacity

 

8.9

Successor Administrative Agent

 

8.10

Syndication Agent

 

 

 

 

SECTION 9.

MISCELLANEOUS

 

 

 

 

9.1

Amendments and Waivers

 

9.2

Notices

 

 

ii

--------------------------------------------------------------------------------


 

9.3

No Waiver; Cumulative Remedies

 

9.4

Survival of Representations and Warranties

 

9.5

Payment of Expenses and Taxes

 

9.6

Successors and Assigns; Participations and Assignments

 

9.7

Adjustments; Set-off

 

9.8

Counterparts

 

9.9

Severability

 

9.10

Integration

 

9.11

GOVERNING LAW

 

9.12

Submission To Jurisdiction; Waivers

 

9.13

Acknowledgements

 

9.14

Releases of Guarantees and Liens

 

9.15

Confidentiality

 

9.16

WAIVERS OF JURY TRIAL

 

9.17

USA Patriot Act

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

1.1A

Revolving Commitments

 

6.2(d)

Existing Indebtedness

 

6.3(f)

Existing Liens

 

 

 

EXHIBITS:

 

 

 

A

Form of Guarantee Agreement

 

B

Form of Closing Certificate

 

C

Form of Assignment and Assumption

 

D

Form of Exemption Certificate

 

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of April 28,
2004, among SYNOPSYS, INC., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), BANK OF AMERICA, N.A., as syndication agent (in
such capacity, the “Syndication Agent”), and JPMORGAN CHASE BANK, as
administrative agent.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower and certain of the Lenders are parties to a Credit
Agreement, dated as of April 8, 2004 (the “Existing Credit Agreement”);

 

WHEREAS, the parties hereto wish to amend and restate the Existing Credit
Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:

 


SECTION 1.                                DEFINITIONS


 


1.1                                 DEFINED TERMS.  AS USED IN THIS AGREEMENT,
THE TERMS LISTED IN THIS SECTION 1.1 SHALL HAVE THE RESPECTIVE MEANINGS SET
FORTH IN THIS SECTION 1.1.

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such
day and (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1%.  For purposes hereof:  “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by JPMorgan Chase Bank as its prime
rate in effect at its principal office in New York City (the Prime Rate not
being intended to be the lowest rate of interest charged by JPMorgan Chase Bank
in connection with extensions of credit to debtors).  Any change in the ABR due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“ABR Loans”:  Revolving Loans the rate of interest applicable to which is based
upon the ABR.

 

“Administrative Agent”:  JPMorgan Chase Bank, together with its affiliates, as
the arranger of the Revolving Commitments and as the administrative agent for
the Lenders under this Agreement and the other Loan Documents, together with any
of its successors.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Agents”:  the collective reference to the Syndication Agent and the
Administrative Agent.

 

--------------------------------------------------------------------------------


 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”:  as defined in the preamble hereto.

 

“Applicable Margin”:  for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption, “
Applicable Margin for Eurodollar Loans”, “ Applicable Margin for ABR Loans” or
“Facility Fee Rate”, as the case may be, based upon the Consolidated Leverage
Ratio as of the most recent determination thereof:

 

Category

 

Consolidated
Leverage Ratio

 

Applicable Margin for
Eurodollar Loans

 

Applicable Margin for
ABR Loans

 

Facility Fee Rate

1

 

>1.00x

 

1.125%

 

0.125%

 

0.25%

2

 

>0.50x but <1.00x

 

0.875%

 

0%

 

0.25%

3

 

<0.50x

 

0.80%

 

0%

 

0.20%

 

For purposes of the foregoing, changes in the Applicable Margin resulting from
changes in the Consolidated Leverage Ratio shall become effective on the date
that is three Business Days after the date on which financial statements are
delivered to the Lenders pursuant to Section 5.1 and shall remain in effect
until the next change to be effected pursuant to this paragraph; provided that
until the delivery of financial statements for the Borrower and its Subsidiaries
for the fiscal quarter ended October 30, 2004, the Consolidated Leverage Ratio
shall be deemed to be in Category 2 (unless financial statements of the Borrower
and its Subsidiaries have been delivered showing that Category 1 is applicable,
in which case the Consolidated Leverage Ratio shall be deemed to be in Category
1); provided, further, that (x) if a Responsible Officer of the Borrower
delivers a signed certificate (the “Certificate”) to the Administrative Agent
demonstrating in reasonable detail that the Consolidated Leverage Ratio for the
fiscal quarter ended October 30, 2004 was in Category 3, the Applicable Margin
set forth in Category 3 shall be deemed to apply from and after the date of
delivery of the Certificate until the next delivery of financial statements
pursuant to Section 5.1 (such time period, the “Interim Period”) and (y) if the
Certificate is delivered and, when delivered pursuant to Section 5.1, the
financial statements for the Borrower and its Subsidiaries for the fiscal
quarter ended October 31, 2004 demonstrate that the Applicable Margin should not
have been deemed to be in Category 3 during the Interim Period, the Borrower
shall promptly pay to the Administrative Agent for the benefit of the Lenders
the amount of interest that would have been paid during the Interim Period had
the Certificate not been delivered.  If any financial statements referred to
above are not delivered within the time periods specified in Section 5.1, then,
until the date that is three Business Days after the date on which such
financial statements are delivered, the Consolidated Leverage Ratio shall be
deemed to be in Category 1.  In addition, at all times while an Event of Default
shall have occurred and be continuing, the Consolidated Leverage Ratio shall be
deemed to be in Category 1.

 

“Assignee”:  as defined in Section 9.6(b).

 

2

--------------------------------------------------------------------------------


 

“Assignment and Assumption”:  an Assignment and Assumption entered into by a
Lender and an Assignee (with the consent of any party whose consent is required
by Section 9.6), and accepted by the Administrative Agent,, substantially in the
form of Exhibit C.

 

“Available Revolving Commitment”:  as to any Lender at any time, an amount equal
to the excess, if any, of (a) such Lender’s Revolving Commitment then in effect
over (b) such Lender’s Revolving Extensions of Credit then outstanding.

 

“Benefited Lender”:  as defined in Section 9.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Revolving Loans hereunder.

 

“Business”:  as defined in Section 3.16(b).

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

 “Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”:  (a) cash equivalents and short-term investments
characterized as such on the Borrower’s consolidated balance sheet; and (b)
other investments made by the Borrower in accordance with such written
investment policies as are approved by the Borrower’s board of directors, copies
of which shall be provided to the Administrative Agent.

 

“Change in Control”:  (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof), of Capital Stock representing more than 25% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by the board of directors of the Borrower nor (ii)
appointed by directors so nominated; or (c) a “change in control” (or any other
defined term having a similar purpose) as defined in the documents governing any
other Indebtedness of the Borrower or its Subsidiaries the outstanding principal
amount of which exceeds in the aggregate $15,000,000.

 

3

--------------------------------------------------------------------------------


 

“Closing Date”:  the date on which the conditions precedent set forth in
Section 4.1 shall have been satisfied, which date is April 28, 2004.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated March 2004 and furnished to certain Lenders.

 

“Consolidated EBITDA”:  for any period, the consolidated net income (or loss) of
the Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, plus, without duplication and to the extent
reflected as a charge in the statement of such consolidated net income for such
period, the sum of (a) income tax expense, (b) interest expense, amortization or
writeoff of debt discount and debt issuance costs and commissions, discounts and
other fees and charges associated with Indebtedness (including the Revolving
Loans), (c) depreciation and amortization expense, (d) amortization of
intangibles and organization costs, (e) non-cash amortization of deferred stock
compensation, (f) non-cash expenses related to stock-based compensation, (g)
non-cash in-process research and development expense and (h) any extraordinary
or non-recurring non-cash expenses or losses (including, whether or not
otherwise includable as a separate item in the statement of such consolidated
net income for such period, non-cash losses on sales of assets outside of the
ordinary course of business), minus, (x) to the extent included in the statement
of such consolidated net income for such period, the sum of (i) interest income,
(ii) any extraordinary, unusual or non-recurring income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
consolidated net income for such period, gains on the sales of assets outside of
the ordinary course of business), (iii) income tax credits (to the extent not
netted from income tax expense) and (iv) any other non-cash income and (y) any
cash payments made during such period in respect of items described in clause
(e) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of consolidated
net income, all as determined on a consolidated basis; provided, to the extent
the Borrower makes any acquisition of an entity or line of business that would
be a “significant subsidiary” as defined in Rule 1-02 of Regulation S-X
promulgated by the SEC (a “Material Acquisition”) or Disposition of such an
entity or line of business (a “Material Disposition”), “Consolidated EBITDA”
shall be calculated after giving pro forma effect to include or exclude, as
appropriate, any amounts attributable to the acquired or disposed of entity or
line of business as if the relevant transaction had been consummated at the
beginning of the period of four full fiscal quarters immediately prior to such
acquisition or disposal.

 

“Consolidated Leverage Ratio”:  as at the last day of any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated Total
Debt on such day to (b) Consolidated EBITDA for such period.

 

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

4

--------------------------------------------------------------------------------


 

“Default”:  any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case as is applicable
to the Borrower, any Subsidiary or any of their respective real property.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period.  In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.

 

“Eurodollar Loans”:  Revolving Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward, if necessary, to the
nearest 1/100th of 1%):

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

 

5

--------------------------------------------------------------------------------


 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Revolving Loans shall originally
have been made on the same day).

 

“Event of Default”:  any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank from three federal
funds brokers of recognized standing selected by it.

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 6.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 3.1.  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made.  Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred.  “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Group Members”:  the collective reference to the Borrower and its Subsidiaries.

 

“Guarantee Agreement”:  the Guarantee Agreement to be executed and delivered by
each Subsidiary Guarantor, substantially in the form of Exhibit A.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any

 

6

--------------------------------------------------------------------------------


 

Indebtedness or other obligations (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and (b)
the maximum amount for which such guaranteeing person may be liable pursuant to
the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses (a)
through (g) above, (i) all obligations of the kind referred to in clauses (a)
through (h) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation
(provided that, if such Indebtedness of others is non-recourse to the credit of
such Person, then the amount of Indebtedness ascribed to such Person shall not
exceed the fair market value of the property securing such Indebtedness of
others), and (j) for the purposes of Section 7.1(e) only, all obligations of
such Person in respect of Swap Agreements.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any

 

7

--------------------------------------------------------------------------------


 

infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Revolving Loan is outstanding
and the final maturity date of such Revolving Loan, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, the last day of such
Interest Period, (c) as to any Eurodollar Loan having an Interest Period longer
than three months, each day that is three months, or a whole multiple thereof,
after the first day of such Interest Period and the last day of such Interest
Period and (d) as to any Revolving Loan (other than any Revolving Loan that is
an ABR Loan), the date of any repayment or prepayment made in respect thereof.

 

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (if available to
all Lenders) twelve months thereafter (or, until the Syndication Date, 7 days
thereafter), as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six or (if
available to all Lenders) twelve months thereafter, as selected by the Borrower
by irrevocable notice to the Administrative Agent not later than 12:00 Noon, New
York City time, on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

 

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)           the Borrower may not select an Interest Period that would extend
beyond the Revolving Termination Date; and

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.  .

 

“Investments”:  as defined in Section 6.6.

 

“Joint Lead Arrangers”:  J.P. Morgan Securities Inc. and Banc of America
Securities LLC, each in its capacity as a Joint Lead Arranger under this
Agreement.

 

“Lenders”:  as defined in the preamble hereto.

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Loan Documents”:  this Agreement, the Guarantee Agreement, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

 

“Loan Parties”:  each Group Member that is a party to a Loan Document.

 

8

--------------------------------------------------------------------------------


 

“Margin Stock”:  as defined in Regulation U.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of the Administrative
Agent or the Lenders hereunder or thereunder.

 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Excluded Taxes”:  as defined in Section 2.13(a).

 

“Non-U.S. Lender”:  as defined in Section 2.13(d).

 

“Notes”:  the collective reference to any promissory note evidencing Revolving
Loans.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Revolving Loans and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Revolving Loans and all other obligations and liabilities of the Borrower to
the Administrative Agent or to any Lender, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, this Agreement, any other
Loan Document or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all reasonable fees,
charges and disbursements of outside counsel to the Administrative Agent or to
any Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant”:  as defined in Section 9.6(c).

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Properties”:  as defined in Section 3.16(a).

 

“Register”:  as defined in Section 9.6(b).

 

9

--------------------------------------------------------------------------------


 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”:  at any time, the holders of more than 50% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”:  the chief executive officer, president, chief financial
officer, senior vice president or vice president of the Borrower, but in any
event, with respect to financial matters, the chief financial officer, treasurer
or controller of the Borrower.

 

“Restricted Payments”:  collectively, the declaration or payment of any dividend
(other than dividends payable solely in common stock of the Person making such
dividend) on, or the making of any payment on account of, or the setting apart
of assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of, any Capital Stock of any Group
Member, whether now or hereafter outstanding, or the making of any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member.

 

“Revolving Commitment”:  as to any Lender, the obligation of such Lender to make
Revolving Loans in an aggregate principal amount not to exceed the amount set
forth under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof.  The original amount of the Total Revolving Commitments is
$250,000,000.

 

“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.

 

“Revolving Extensions of Credit”:  as to any Lender at any time, an amount equal
to the aggregate principal amount of all Revolving Loans held by such Lender
then outstanding.

 

“Revolving Loans”:  as defined in Section 2.1(a).

 

“Revolving Percentage”:  as to any Lender at any time, the percentage which such
Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding.

 

“Revolving Termination Date”:  April 28, 2007.

 

10

--------------------------------------------------------------------------------


 

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous United States federal Governmental Authority.

 

“Significant Subsidiary”: at any time, a Domestic Subsidiary of the Borrower
that would be a “significant subsidiary” as defined in Rule 1-02 of Regulation
S-X promulgated by the SEC; provided that at no time may Domestic Subsidiaries
of the Borrower that are not Significant Subsidiaries hold, in the aggregate,
more than 20% of (a) the total assets of the Borrower and its Subsidiaries
consolidated as of the end of the most recently completed fiscal year or the
Borrower or (b) the income of the Borrower and its Subsidiaries consolidated for
the most recently completed fiscal year of the Borrower from continuing
operations before income taxes, extraordinary items and the cumulative effect of
a change in accounting principles.

 

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person, (c) such Person will
not have, as of such date, an unreasonably small amount of capital with which to
conduct its business, and (d) such Person will be able to pay its debts as they
mature.  For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”:  each Significant Subsidiary.

 

“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments

 

11

--------------------------------------------------------------------------------


 

only on account of services provided by current or former directors, officers,
employees or consultants of the Borrower or any of its Subsidiaries shall be a
“Swap Agreement”.

 

“Syndication Agent”:  as defined in the preamble hereto.

 

“Syndication Date”: the date of completion of the primary syndication of the
Revolving Commitments, as specified by the Joint Lead Arrangers in a written
notice to the Borrower.

 

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Lenders outstanding at such time.

 

“Transferee”:  any Assignee or Participant.

 

“Type”:  as to any Revolving Loan, its nature as an ABR Loan or a Eurodollar
Loan.

 

“United States”:  the United States of America.

 


1.2                                 OTHER DEFINITIONAL PROVISIONS.  (A) UNLESS
OTHERWISE SPECIFIED THEREIN, ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE
DEFINED MEANINGS WHEN USED IN THE OTHER LOAN DOCUMENTS OR ANY CERTIFICATE OR
OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO.

 


(B)  AS USED HEREIN AND IN THE OTHER LOAN DOCUMENTS, AND ANY CERTIFICATE OR
OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO, (I) ACCOUNTING
TERMS RELATING TO ANY GROUP MEMBER NOT DEFINED IN SECTION 1.1 AND ACCOUNTING
TERMS PARTLY DEFINED IN SECTION 1.1, TO THE EXTENT NOT DEFINED, SHALL HAVE THE
RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP, (II) THE WORDS “INCLUDE”,
“INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT
LIMITATION”, (III) THE WORD “INCUR” SHALL BE CONSTRUED TO MEAN INCUR, CREATE,
ISSUE, ASSUME, BECOME LIABLE IN RESPECT OF OR SUFFER TO EXIST (AND THE WORDS
“INCURRED” AND “INCURRENCE” SHALL HAVE CORRELATIVE MEANINGS), (IV) THE WORDS
“ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT
AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES,
INCLUDING CASH, CAPITAL STOCK, SECURITIES, REVENUES, ACCOUNTS, LEASEHOLD
INTERESTS AND CONTRACT RIGHTS, AND (V) REFERENCES TO AGREEMENTS OR OTHER
CONTRACTUAL OBLIGATIONS SHALL, UNLESS OTHERWISE SPECIFIED, BE DEEMED TO REFER TO
SUCH AGREEMENTS OR CONTRACTUAL OBLIGATIONS AS AMENDED, SUPPLEMENTED, RESTATED OR
OTHERWISE MODIFIED FROM TIME TO TIME.


 


(C)  THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT,
WHEN USED IN THIS AGREEMENT, SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND EXHIBIT
REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(D)  THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY APPLICABLE TO
BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


SECTION 2.                                AMOUNT AND TERMS OF REVOLVING
COMMITMENTS


 


2.1                                 REVOLVING COMMITMENTS.  (A) SUBJECT TO THE
TERMS AND CONDITIONS HEREOF, EACH LENDER SEVERALLY AGREES TO MAKE REVOLVING
CREDIT LOANS (“REVOLVING LOANS”) TO THE BORROWER FROM TIME TO TIME DURING THE
REVOLVING COMMITMENT PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY ONE TIME
OUTSTANDING THAT DOES NOT EXCEED THE AMOUNT OF SUCH LENDER’S REVOLVING
COMMITMENT.  DURING THE

 

12

--------------------------------------------------------------------------------


 

Revolving Commitment Period the Borrower may use the Revolving Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof.  The Revolving Loans may
from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 2.6.

 


(B)  THE BORROWER SHALL REPAY ALL OUTSTANDING REVOLVING LOANS ON THE REVOLVING
TERMINATION DATE.


 

2.2                                 Procedure for Revolving Loan Borrowing.  
The Borrower may borrow under the Revolving Commitments during the Revolving
Commitment Period on any Business Day, provided that the Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) one Business Day prior to the requested Borrowing Date, in the case of ABR
Loans), specifying (i) the amount and Type of Revolving Loans to be borrowed,
(ii) the requested Borrowing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Revolving Loan and the respective
lengths of the initial Interest Period therefor; provided that prior to the
Syndication Date, the Borrower may only select 7-day Interest Periods.  Each
borrowing under the Revolving Commitments shall be in an amount equal to (x) in
the case of ABR Loans, $1,000,000 or a whole multiple thereof (or, if the then
aggregate Available Revolving Commitments are less than $1,000,000, such lesser
amount) and (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple
of $1,000,000 in excess thereof.  Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Lender thereof. 
Each Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 1:00 P.M., New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent.  Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent.

 


2.3                                 FACILITY FEES, ETC.  (A)  THE BORROWER
AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A
FACILITY FEE, WHICH SHALL ACCRUE AT THE APPLICABLE MARGIN ON THE DAILY AMOUNT OF
THE REVOLVING COMMITMENT OF SUCH LENDER (WHETHER USED OR UNUSED) DURING THE
PERIOD FROM AND INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE DATE ON WHICH
SUCH REVOLVING COMMITMENT TERMINATES; PROVIDED THAT, IF SUCH LENDER CONTINUES TO
HAVE ANY REVOLVING LOANS AFTER ITS REVOLVING COMMITMENT TERMINATES, THEN SUCH
FACILITY FEE SHALL CONTINUE TO ACCRUE ON THE DAILY AMOUNT OF SUCH LENDER’S
REVOLVING LOANS FROM AND INCLUDING THE DATE ON WHICH ITS REVOLVING COMMITMENT
TERMINATES TO BUT EXCLUDING THE DATE ON WHICH SUCH LENDER CEASES TO HAVE ANY
REVOLVING LOANS.  FACILITY FEES ACCRUED THROUGH AND INCLUDING THE LAST DAY OF
MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR SHALL BE PAYABLE ON THE THIRD
BUSINESS DAY FOLLOWING SUCH LAST DAY, COMMENCING ON THE FIRST SUCH DATE TO OCCUR
AFTER THE DATE HEREOF; PROVIDED THAT ALL SUCH FEES SHALL BE PAYABLE ON THE DATE
ON WHICH THE REVOLVING COMMITMENTS TERMINATE AND ANY SUCH FEES ACCRUING AFTER
THE DATE ON WHICH THE REVOLVING COMMITMENTS TERMINATE SHALL BE PAYABLE ON
DEMAND.  ALL FACILITY FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS
AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST
DAY BUT EXCLUDING THE LAST DAY).

 


(B)  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT THE FEES IN THE
AMOUNTS AND ON THE DATES AS SET FORTH IN ANY FEE AGREEMENTS WITH THE
ADMINISTRATIVE AGENT AND TO PERFORM ANY OTHER OBLIGATIONS CONTAINED THEREIN.

 

13

--------------------------------------------------------------------------------


 


2.4                                 TERMINATION OR REDUCTION OF REVOLVING
COMMITMENTS.  THE BORROWER SHALL HAVE THE RIGHT, UPON NOT LESS THAN THREE
BUSINESS DAYS’ NOTICE TO THE ADMINISTRATIVE AGENT, TO TERMINATE THE REVOLVING
COMMITMENTS OR, FROM TIME TO TIME, TO REDUCE THE AMOUNT OF THE REVOLVING
COMMITMENTS; PROVIDED THAT NO SUCH TERMINATION OR REDUCTION OF REVOLVING
COMMITMENTS SHALL BE PERMITTED IF, AFTER GIVING EFFECT THERETO, THE TOTAL
REVOLVING EXTENSIONS OF CREDIT WOULD EXCEED THE TOTAL REVOLVING COMMITMENTS. 
ANY SUCH REDUCTION SHALL BE IN AN AMOUNT EQUAL TO $1,000,000, OR A WHOLE
MULTIPLE OF $500,000 IN EXCESS THEREOF, AND SHALL REDUCE PERMANENTLY THE
REVOLVING COMMITMENTS THEN IN EFFECT.

 


2.5                                 OPTIONAL PREPAYMENTS.  THE BORROWER MAY AT
ANY TIME AND FROM TIME TO TIME PREPAY THE REVOLVING LOANS, IN WHOLE OR IN PART,
WITHOUT PREMIUM OR PENALTY, UPON IRREVOCABLE NOTICE DELIVERED TO THE
ADMINISTRATIVE AGENT NO LATER THAN 12:00 NOON, NEW YORK CITY TIME, THREE
BUSINESS DAYS PRIOR THERETO, IN THE CASE OF EURODOLLAR LOANS, AND NO LATER THAN
12:00 NOON, NEW YORK CITY TIME, ONE BUSINESS DAY PRIOR THERETO, IN THE CASE OF
ABR LOANS, WHICH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF PREPAYMENT AND
WHETHER THE PREPAYMENT IS OF EURODOLLAR LOANS OR ABR LOANS; PROVIDED, THAT IF A
EURODOLLAR LOAN IS PREPAID ON ANY DAY OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD APPLICABLE THERETO, THE BORROWER SHALL ALSO PAY ANY AMOUNTS OWING
PURSUANT TO SECTION 2.14.  UPON RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER THEREOF.  IF ANY SUCH NOTICE IS GIVEN,
THE AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE
SPECIFIED THEREIN, TOGETHER WITH (EXCEPT IN THE CASE OF ABR LOANS) ACCRUED
INTEREST TO SUCH DATE ON THE AMOUNT PREPAID.  PARTIAL PREPAYMENTS OF REVOLVING
LOANS SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF $1,000,000 OR A WHOLE
MULTIPLE OF $500,000 IN EXCESS THEREOF.

 


2.6                                 CONVERSION AND CONTINUATION OPTIONS.  (A)  
THE BORROWER MAY ELECT FROM TIME TO TIME TO CONVERT EURODOLLAR LOANS TO ABR
LOANS BY GIVING THE ADMINISTRATIVE AGENT PRIOR IRREVOCABLE NOTICE OF SUCH
ELECTION NO LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE BUSINESS DAY
PRECEDING THE PROPOSED CONVERSION DATE, PROVIDED THAT ANY SUCH CONVERSION OF
EURODOLLAR LOANS MAY ONLY BE MADE ON THE LAST DAY OF AN INTEREST PERIOD WITH
RESPECT THERETO.  THE BORROWER MAY ELECT FROM TIME TO TIME TO CONVERT ABR LOANS
TO EURODOLLAR LOANS BY GIVING THE ADMINISTRATIVE AGENT PRIOR IRREVOCABLE NOTICE
OF SUCH ELECTION NO LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE THIRD
BUSINESS DAY PRECEDING THE PROPOSED CONVERSION DATE (WHICH NOTICE SHALL SPECIFY
THE LENGTH OF THE INITIAL INTEREST PERIOD THEREFOR), PROVIDED THAT NO ABR LOAN
MAY BE CONVERTED INTO A EURODOLLAR LOAN WHEN ANY EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING AND THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS HAVE
DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH CONVERSIONS.  UPON
RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH
LENDER THEREOF.

 


(B)  ANY EURODOLLAR LOAN MAY BE CONTINUED AS SUCH UPON THE EXPIRATION OF THE
THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY THE BORROWER GIVING
IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET FORTH IN SECTION 1.1, OF
THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE TO SUCH REVOLVING LOANS,
PROVIDED THAT NO EURODOLLAR LOAN MAY BE CONTINUED AS SUCH WHEN ANY EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT HAS OR THE
REQUIRED LENDERS HAVE DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT
SUCH CONTINUATIONS, AND PROVIDED, FURTHER, THAT IF THE BORROWER SHALL FAIL TO
GIVE ANY REQUIRED NOTICE AS DESCRIBED ABOVE IN THIS PARAGRAPH OR IF SUCH
CONTINUATION IS NOT PERMITTED PURSUANT TO THE PRECEDING PROVISO SUCH REVOLVING
LOANS SHALL BE AUTOMATICALLY CONVERTED TO ABR LOANS ON THE LAST DAY OF SUCH THEN
EXPIRING INTEREST PERIOD.  UPON RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER THEREOF.


 


2.7                                 LIMITATIONS ON EURODOLLAR TRANCHES. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, ALL BORROWINGS,
CONVERSIONS AND CONTINUATIONS OF EURODOLLAR LOANS AND ALL SELECTIONS OF INTEREST
PERIODS SHALL BE IN SUCH AMOUNTS AND BE MADE PURSUANT TO SUCH ELECTIONS SO THAT,
(A) AFTER GIVING EFFECT THERETO, THE AGGREGATE PRINCIPAL AMOUNT OF THE
EURODOLLAR LOANS COMPRISING EACH EURODOLLAR

 

14

--------------------------------------------------------------------------------


 


TRANCHE SHALL BE EQUAL TO $5,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS
THEREOF AND (B) NO MORE THAN TEN EURODOLLAR TRANCHES SHALL BE OUTSTANDING AT ANY
ONE TIME.

 


2.8                                 INTEREST RATES AND PAYMENT DATES.  (A)  
EACH EURODOLLAR LOAN SHALL BEAR INTEREST FOR EACH DAY DURING EACH INTEREST
PERIOD WITH RESPECT THERETO AT A RATE PER ANNUM EQUAL TO THE EURODOLLAR RATE
DETERMINED FOR SUCH DAY PLUS THE APPLICABLE MARGIN.

 


(B)  EACH ABR LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE ABR PLUS
THE APPLICABLE MARGIN.


 


(C)  (I) IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY REVOLVING LOAN SHALL
NOT BE PAID WHEN DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR
OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO
THE RATE THAT WOULD OTHERWISE BE APPLICABLE THERETO PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION PLUS 2%, AND (II) IF ALL OR A PORTION OF ANY INTEREST
PAYABLE ON ANY REVOLVING LOAN OR ANY FACILITY FEE OR OTHER AMOUNT PAYABLE
HEREUNDER SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED MATURITY, BY
ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST AT A RATE
PER ANNUM EQUAL TO THE RATE THEN APPLICABLE TO ABR LOANS PLUS 2%, IN EACH CASE,
WITH RESPECT TO CLAUSES (I) AND (II) ABOVE, FROM THE DATE OF SUCH NON-PAYMENT
UNTIL SUCH AMOUNT IS PAID IN FULL (AS WELL AFTER AS BEFORE JUDGMENT).


 


(D)  INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE,
PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (C) OF THIS SECTION SHALL
BE PAYABLE FROM TIME TO TIME ON DEMAND.


 


2.9                                 COMPUTATION OF INTEREST AND FEES.  (A)  
INTEREST AND FEES PAYABLE PURSUANT HERETO SHALL BE CALCULATED ON THE BASIS OF A
360-DAY YEAR FOR THE ACTUAL DAYS ELAPSED, EXCEPT THAT, WITH RESPECT TO ABR LOANS
THE RATE OF INTEREST ON WHICH IS CALCULATED ON THE BASIS OF THE PRIME RATE, THE
INTEREST THEREON SHALL BE CALCULATED ON THE BASIS OF A 365- (OR 366-, AS THE
CASE MAY BE) DAY YEAR FOR THE ACTUAL DAYS ELAPSED.  THE ADMINISTRATIVE AGENT
SHALL AS SOON AS PRACTICABLE NOTIFY THE BORROWER AND THE LENDERS OF EACH
DETERMINATION OF A EURODOLLAR RATE.  ANY CHANGE IN THE INTEREST RATE ON A
REVOLVING LOAN RESULTING FROM A CHANGE IN THE ABR OR THE EUROCURRENCY RESERVE
REQUIREMENTS SHALL BECOME EFFECTIVE AS OF THE OPENING OF BUSINESS ON THE DAY ON
WHICH SUCH CHANGE BECOMES EFFECTIVE.  THE ADMINISTRATIVE AGENT SHALL AS SOON AS
PRACTICABLE NOTIFY THE BORROWER AND THE LENDERS OF THE EFFECTIVE DATE AND THE
AMOUNT OF EACH SUCH CHANGE IN INTEREST RATE.

 


(B)  EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT PURSUANT
TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON THE
BORROWER AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  THE ADMINISTRATIVE
AGENT SHALL, AT THE REQUEST OF THE BORROWER, DELIVER TO THE BORROWER A STATEMENT
SHOWING THE QUOTATIONS USED BY THE ADMINISTRATIVE AGENT IN DETERMINING ANY
INTEREST RATE PURSUANT TO SECTION 2.8(A).


 


2.10                           INABILITY TO DETERMINE INTEREST RATE.  IF PRIOR
TO THE FIRST DAY OF ANY INTEREST PERIOD:

 

(a)  the Administrative Agent shall have determined in it reasonable judgment
(which determination shall be conclusive and binding upon the Borrower) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for such Interest
Period, or

 

(b)  the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately

 

15

--------------------------------------------------------------------------------


 

and fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Revolving Loans during such
Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter.  If such notice is
given (x) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (y) any Revolving Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Revolving Loans to Eurodollar Loans.  The
Administrative Agent shall withdraw such notice upon its determination that the
event or events which gave rise to such notice no longer exist.

 


2.11                           PRO RATA TREATMENT AND PAYMENTS.  (A)   EACH
BORROWING BY THE BORROWER FROM THE LENDERS HEREUNDER, EACH PAYMENT BY THE
BORROWER ON ACCOUNT OF ANY FACILITY FEE AND ANY REDUCTION OF THE REVOLVING
COMMITMENTS OF THE LENDERS SHALL BE MADE PRO RATA ACCORDING TO THE RESPECTIVE
REVOLVING PERCENTAGES OF THE LENDERS.

 


(B)  EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY THE BORROWER ON ACCOUNT OF
PRINCIPAL OF AND INTEREST ON THE REVOLVING LOANS SHALL BE MADE PRO RATA
ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE REVOLVING LOANS
THEN HELD BY THE LENDERS.


 


(C)  ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWER HEREUNDER,
WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE, SHALL BE MADE
WITHOUT SETOFF OR COUNTERCLAIM AND SHALL BE MADE PRIOR TO 1:00 P.M., NEW YORK
CITY TIME, ON THE DUE DATE THEREOF TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF THE LENDERS, AT THE FUNDING OFFICE, IN DOLLARS AND IN IMMEDIATELY AVAILABLE
FUNDS.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENTS TO THE LENDERS
PROMPTLY UPON RECEIPT IN LIKE FUNDS AS RECEIVED.  IF ANY PAYMENT HEREUNDER
(OTHER THAN PAYMENTS ON THE EURODOLLAR LOANS) BECOMES DUE AND PAYABLE ON A DAY
OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY.  IF ANY PAYMENT ON A EURODOLLAR LOAN BECOMES DUE AND PAYABLE ON A
DAY OTHER THAN A BUSINESS DAY, THE MATURITY THEREOF SHALL BE EXTENDED TO THE
NEXT SUCCEEDING BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO
EXTEND SUCH PAYMENT INTO ANOTHER CALENDAR MONTH, IN WHICH EVENT SUCH PAYMENT
SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY.  IN THE CASE OF ANY
EXTENSION OF ANY PAYMENT OF PRINCIPAL PURSUANT TO THE PRECEDING TWO SENTENCES,
INTEREST THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH
EXTENSION.


 


(D)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN WRITING BY ANY
LENDER PRIOR TO A BORROWING THAT SUCH LENDER WILL NOT MAKE THE AMOUNT THAT WOULD
CONSTITUTE ITS SHARE OF SUCH BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT,
THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER IS MAKING SUCH AMOUNT
AVAILABLE TO THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING
AMOUNT.  IF SUCH AMOUNT IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE
REQUIRED TIME ON THE BORROWING DATE THEREFOR, SUCH LENDER SHALL PAY TO THE
ADMINISTRATIVE AGENT, ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON, AT A RATE
EQUAL TO THE GREATER OF (I) THE FEDERAL FUNDS EFFECTIVE RATE AND (II) A RATE
DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES
ON INTERBANK COMPENSATION, FOR THE PERIOD UNTIL SUCH LENDER MAKES SUCH AMOUNT
IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT.  A CERTIFICATE OF THE
ADMINISTRATIVE AGENT SUBMITTED TO ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS PARAGRAPH SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IF
SUCH LENDER’S SHARE OF SUCH BORROWING IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY SUCH LENDER WITHIN THREE BUSINESS DAYS AFTER SUCH
BORROWING DATE, THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO RECOVER SUCH
AMOUNT WITH INTEREST THEREON AT THE RATE PER ANNUM APPLICABLE TO ABR LOANS, ON
DEMAND, FROM THE BORROWER.  NOTHING


 


16

--------------------------------------------------------------------------------



 

in this paragraph shall be deemed to relieve any Lender from its obligation to
fulfill its Revolving Commitments hereunder or to prejudice any rights that the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.


 


(E)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN WRITING BY THE
BORROWER PRIOR TO THE DATE OF ANY PAYMENT DUE TO BE MADE BY THE BORROWER
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT TO THE ADMINISTRATIVE
AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER IS MAKING SUCH
PAYMENT, AND THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE REQUIRED TO, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE LENDERS THEIR RESPECTIVE
PRO RATA SHARES OF A CORRESPONDING AMOUNT.  IF SUCH PAYMENT IS NOT MADE TO THE
ADMINISTRATIVE AGENT BY THE BORROWER WITHIN THREE BUSINESS DAYS AFTER SUCH DUE
DATE, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER, ON DEMAND, FROM
EACH LENDER TO WHICH ANY AMOUNT WHICH WAS MADE AVAILABLE PURSUANT TO THE
PRECEDING SENTENCE, SUCH AMOUNT WITH INTEREST THEREON AT THE RATE PER ANNUM
EQUAL TO THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE.  NOTHING HEREIN SHALL
BE DEEMED TO LIMIT THE RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY LENDER AGAINST
THE BORROWER.


 


2.12                           REQUIREMENTS OF LAW.  (A)   IF THE ADOPTION OF OR
ANY CHANGE IN ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION OR APPLICATION
THEREOF OR COMPLIANCE BY ANY LENDER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR
NOT HAVING THE FORCE OF LAW) FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF:

 

(I)  SHALL SUBJECT ANY LENDER TO ANY TAX OF ANY KIND WHATSOEVER WITH RESPECT TO
THIS AGREEMENT OR ANY EURODOLLAR LOAN MADE BY IT, OR CHANGE THE BASIS OF
TAXATION OF PAYMENTS TO SUCH LENDER IN RESPECT THEREOF (EXCEPT FOR NON-EXCLUDED
TAXES COVERED BY SECTION 2.13 AND CHANGES IN THE RATE OF TAX ON THE OVERALL NET
INCOME OF SUCH LENDER);

 

(II)  SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS OR OTHER
LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER EXTENSIONS OF
CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF SUCH LENDER THAT
IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE EURODOLLAR RATE; OR

 

(III)  SHALL IMPOSE ON SUCH LENDER ANY OTHER CONDITION;

 


AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE COST TO SUCH LENDER,
BY AN AMOUNT THAT SUCH LENDER REASONABLY DEEMS TO BE MATERIAL, OF MAKING,
CONVERTING INTO, CONTINUING OR MAINTAINING EURODOLLAR LOANS, OR TO REDUCE ANY
AMOUNT RECEIVABLE HEREUNDER IN RESPECT THEREOF, THEN, IN ANY SUCH CASE, THE
BORROWER SHALL PROMPTLY PAY SUCH LENDER, UPON ITS DEMAND, ANY ADDITIONAL AMOUNTS
NECESSARY TO COMPENSATE SUCH LENDER FOR SUCH INCREASED COST OR REDUCED AMOUNT
RECEIVABLE.  IF ANY LENDER BECOMES ENTITLED TO CLAIM ANY ADDITIONAL AMOUNTS
PURSUANT TO THIS PARAGRAPH, IT SHALL PROMPTLY NOTIFY THE BORROWER (WITH A COPY
TO THE ADMINISTRATIVE AGENT) OF THE EVENT BY REASON OF WHICH IT HAS BECOME SO
ENTITLED, WHICH NOTICE SHALL INCLUDE, IF AVAILABLE, DETAILS REASONABLY
SUFFICIENT TO ESTABLISH THE BASIS FOR SUCH ADDITIONAL AMOUNTS PAYABLE AND SHALL
BE SUBMITTED TO THE BORROWER WITHIN 120 DAYS AFTER SUCH LENDER BECOMES AWARE OF
SUCH FACT.


 


(B)  IF ANY LENDER SHALL HAVE REASONABLY DETERMINED THAT THE ADOPTION OF OR ANY
CHANGE IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE
INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR ANY
CORPORATION CONTROLLING SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING
CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING
THE RATE OF RETURN ON SUCH LENDER’S OR SUCH CORPORATION’S CAPITAL AS A
CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH SUCH

 

17

--------------------------------------------------------------------------------


 

Lender or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request therefor
(such request shall include, if available, details reasonably sufficient to
establish the basis for such additional amounts payable and shall be submitted
to the Borrower within 120 days after it becomes aware of such fact), the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such corporation for such reduction.


 


(C)  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS
SECTION SUBMITTED BY ANY LENDER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT) SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION, THE BORROWER SHALL NOT
BE REQUIRED TO COMPENSATE A LENDER PURSUANT TO THIS SECTION FOR ANY AMOUNTS
INCURRED MORE THAN NINE MONTHS PRIOR TO THE DATE THAT SUCH LENDER NOTIFIES THE
BORROWER OF SUCH LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED
THAT, IF THE CIRCUMSTANCES GIVING RISE TO SUCH CLAIM HAVE A RETROACTIVE EFFECT,
THEN SUCH NINE-MONTH PERIOD SHALL BE EXTENDED TO INCLUDE THE PERIOD OF SUCH
RETROACTIVE EFFECT.  THE OBLIGATIONS OF THE BORROWER PURSUANT TO THIS
SECTION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE
REVOLVING LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 


2.13                           TAXES.  (A) ALL PAYMENTS MADE BY THE BORROWER
UNDER THIS AGREEMENT SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR
WITHHOLDING FOR OR ON ACCOUNT OF, ANY PRESENT OR FUTURE INCOME, STAMP OR OTHER
TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS, NOW
OR HEREAFTER IMPOSED, LEVIED, COLLECTED, WITHHELD OR ASSESSED BY ANY
GOVERNMENTAL AUTHORITY, EXCLUDING NET INCOME TAXES AND FRANCHISE TAXES (IMPOSED
IN LIEU OF NET INCOME TAXES) IMPOSED ON THE ADMINISTRATIVE AGENT OR ANY LENDER
AS A RESULT OF A PRESENT OR FORMER CONNECTION BETWEEN THE ADMINISTRATIVE AGENT
OR SUCH LENDER AND THE JURISDICTION OF THE GOVERNMENTAL AUTHORITY IMPOSING SUCH
TAX OR ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN (OTHER
THAN ANY SUCH CONNECTION ARISING SOLELY FROM THE ADMINISTRATIVE AGENT OR SUCH
LENDER HAVING EXECUTED, DELIVERED OR PERFORMED ITS OBLIGATIONS OR RECEIVED A
PAYMENT UNDER, OR ENFORCED, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT).  IF ANY
SUCH NON-EXCLUDED TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR
WITHHOLDINGS (“NON-EXCLUDED TAXES”) OR OTHER TAXES ARE REQUIRED TO BE WITHHELD
FROM ANY AMOUNTS PAYABLE TO THE ADMINISTRATIVE AGENT OR ANY LENDER HEREUNDER,
THE AMOUNTS SO PAYABLE TO THE ADMINISTRATIVE AGENT OR SUCH LENDER SHALL BE
INCREASED TO THE EXTENT NECESSARY TO YIELD TO THE ADMINISTRATIVE AGENT OR SUCH
LENDER (AFTER PAYMENT OF ALL NON-EXCLUDED TAXES AND OTHER TAXES) INTEREST OR ANY
SUCH OTHER AMOUNTS PAYABLE HEREUNDER AT THE RATES OR IN THE AMOUNTS SPECIFIED IN
THIS AGREEMENT, PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT BE REQUIRED TO
INCREASE ANY SUCH AMOUNTS PAYABLE TO ANY LENDER WITH RESPECT TO ANY NON-EXCLUDED
TAXES (I) THAT ARE ATTRIBUTABLE TO SUCH LENDER’S FAILURE TO COMPLY WITH THE
REQUIREMENTS OF PARAGRAPH (D) OR (E) OF THIS SECTION OR (II) THAT ARE UNITED
STATES WITHHOLDING TAXES IMPOSED ON AMOUNTS PAYABLE TO SUCH LENDER AT THE TIME
SUCH LENDER BECOMES A PARTY TO THIS AGREEMENT, EXCEPT TO THE EXTENT THAT SUCH
LENDER’S ASSIGNOR (IF ANY) WAS ENTITLED, AT THE TIME OF ASSIGNMENT, TO RECEIVE
ADDITIONAL AMOUNTS FROM THE BORROWER WITH RESPECT TO SUCH NON-EXCLUDED TAXES
PURSUANT TO THIS PARAGRAPH.

 


(B)  IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW TO THE EXTENT THE
BORROWER HAS NOT ALREADY REIMBURSED A LENDER FOR SUCH AMOUNTS PURSUANT TO
SECTION 2.12 OR SECTION 2.13(A).


 


(C)  WHENEVER ANY NON-EXCLUDED TAXES OR OTHER TAXES ARE PAYABLE BY THE BORROWER,
AS PROMPTLY AS POSSIBLE THEREAFTER THE BORROWER SHALL SEND TO THE ADMINISTRATIVE
AGENT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF THE RELEVANT LENDER, AS THE CASE
MAY BE, A CERTIFIED COPY OF AN ORIGINAL OFFICIAL RECEIPT RECEIVED BY THE
BORROWER SHOWING PAYMENT THEREOF.  IF THE BORROWER FAILS TO PAY ANY NON-EXCLUDED
TAXES OR OTHER TAXES WHEN DUE TO THE APPROPRIATE TAXING AUTHORITY OR FAILS TO
REMIT TO THE

 

18

--------------------------------------------------------------------------------


 

Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.


 


(D)  EACH LENDER (OR TRANSFEREE) THAT IS NOT A “U.S. PERSON” AS DEFINED IN
SECTION 7701(A)(30) OF THE CODE (A “NON-U.S. LENDER”) SHALL DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT (OR, IN THE CASE OF A PARTICIPANT, TO THE
LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN PURCHASED) TWO
COPIES OF EITHER U.S. INTERNAL REVENUE SERVICE FORM W-8BEN OR FORM W-8ECI, OR,
IN THE CASE OF A NON-U.S. LENDER CLAIMING EXEMPTION FROM U.S. FEDERAL
WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH RESPECT TO
PAYMENTS OF “PORTFOLIO INTEREST”, A STATEMENT SUBSTANTIALLY IN THE FORM OF
EXHIBIT D AND A FORM W-8BEN, OR ANY SUBSEQUENT VERSIONS THEREOF OR SUCCESSORS
THERETO, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH NON-U.S. LENDER CLAIMING
COMPLETE EXEMPTION FROM, OR A REDUCED RATE OF, U.S. FEDERAL WITHHOLDING TAX ON
ALL PAYMENTS BY THE BORROWER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. 
SUCH FORMS SHALL BE DELIVERED BY EACH NON-U.S. LENDER ON OR BEFORE THE DATE IT
BECOMES A PARTY TO THIS AGREEMENT (OR, IN THE CASE OF ANY PARTICIPANT, ON OR
BEFORE THE DATE SUCH PARTICIPANT PURCHASES THE RELATED PARTICIPATION).  IN
ADDITION, EACH NON-U.S. LENDER SHALL DELIVER SUCH FORMS PROMPTLY UPON THE
OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY DELIVERED BY SUCH NON-U.S.
LENDER.  EACH NON-U.S. LENDER SHALL PROMPTLY NOTIFY THE BORROWER AT ANY TIME IT
DETERMINES THAT IT IS NO LONGER IN A POSITION TO PROVIDE ANY PREVIOUSLY
DELIVERED CERTIFICATE TO THE BORROWER (OR ANY OTHER FORM OF CERTIFICATION
ADOPTED BY THE U.S. TAXING AUTHORITIES FOR SUCH PURPOSE).  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS PARAGRAPH, A NON-U.S. LENDER SHALL NOT BE REQUIRED TO
DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH NON-U.S. LENDER IS NOT
LEGALLY ABLE TO DELIVER.


 


(E)  A LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF NON-U.S.
WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWER IS
LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER, SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE, PROVIDED THAT SUCH LENDER IS
LEGALLY ENTITLED TO COMPLETE, EXECUTE AND DELIVER SUCH DOCUMENTATION AND IN SUCH
LENDER’S JUDGMENT SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD NOT MATERIALLY
PREJUDICE THE LEGAL POSITION OF SUCH LENDER.


 


(F)  IF THE ADMINISTRATIVE AGENT OR ANY LENDER DETERMINES, IN ITS SOLE
DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY NON-EXCLUDED TAXES OR OTHER
TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO
WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.13, IT
SHALL PAY OVER SUCH REFUND TO THE BORROWER (BUT ONLY TO THE EXTENT OF INDEMNITY
PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS
SECTION 2.13 WITH RESPECT TO THE NON-EXCLUDED TAXES OR OTHER TAXES GIVING RISE
TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT
OR SUCH LENDER AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE
RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED, THAT THE
BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO
REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS ANY PENALTIES, INTEREST OR
OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER IN THE EVENT THE ADMINISTRATIVE AGENT OR
SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.
THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY
LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO
ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.


 


(G)  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF THE REVOLVING LOANS AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER.

 

19

--------------------------------------------------------------------------------


 


2.14                           INDEMNITY.  THE BORROWER AGREES TO INDEMNIFY EACH
LENDER FOR, AND TO HOLD EACH LENDER HARMLESS FROM, ANY LOSS OR EXPENSE THAT SUCH
LENDER MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF (A) DEFAULT BY THE BORROWER IN
MAKING A BORROWING OF, CONVERSION INTO OR CONTINUATION OF EURODOLLAR LOANS AFTER
THE BORROWER HAS GIVEN A NOTICE REQUESTING THE SAME IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT, (B) DEFAULT BY THE BORROWER IN MAKING ANY
PREPAYMENT OF OR CONVERSION FROM EURODOLLAR LOANS AFTER THE BORROWER HAS GIVEN A
NOTICE THEREOF IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT OR (C) THE
MAKING OF A PREPAYMENT OF EURODOLLAR LOANS ON A DAY THAT IS NOT THE LAST DAY OF
AN INTEREST PERIOD WITH RESPECT THERETO.  SUCH INDEMNIFICATION MAY INCLUDE AN
AMOUNT EQUAL TO THE EXCESS, IF ANY, OF (I) THE AMOUNT OF INTEREST THAT WOULD
HAVE ACCRUED ON THE AMOUNT SO PREPAID, OR NOT SO BORROWED, CONVERTED OR
CONTINUED, FOR THE PERIOD FROM THE DATE OF SUCH PREPAYMENT OR OF SUCH FAILURE TO
BORROW, CONVERT OR CONTINUE TO THE LAST DAY OF SUCH INTEREST PERIOD (OR, IN THE
CASE OF A FAILURE TO BORROW, CONVERT OR CONTINUE, THE INTEREST PERIOD THAT WOULD
HAVE COMMENCED ON THE DATE OF SUCH FAILURE) IN EACH CASE AT THE APPLICABLE RATE
OF INTEREST FOR SUCH REVOLVING LOANS PROVIDED FOR HEREIN (EXCLUDING, HOWEVER,
THE APPLICABLE MARGIN INCLUDED THEREIN, IF ANY) OVER (II) THE AMOUNT OF INTEREST
(AS REASONABLY DETERMINED BY SUCH LENDER) THAT WOULD HAVE ACCRUED TO SUCH LENDER
ON SUCH AMOUNT BY PLACING SUCH AMOUNT ON DEPOSIT FOR A COMPARABLE PERIOD WITH
LEADING BANKS IN THE INTERBANK EURODOLLAR MARKET.  A CERTIFICATE AS TO ANY
AMOUNTS PAYABLE PURSUANT TO THIS SECTION SUBMITTED TO THE BORROWER BY ANY LENDER
SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  THIS COVENANT SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE REVOLVING LOANS
AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.

 


2.15                           CHANGE OF LENDING OFFICE.  EACH LENDER AGREES
THAT, UPON THE OCCURRENCE OF ANY EVENT GIVING RISE TO THE OPERATION OF
SECTION 2.12 OR 2.13(A) WITH RESPECT TO SUCH LENDER, IT WILL, IF REQUESTED BY
THE BORROWER, USE REASONABLE EFFORTS (SUBJECT TO OVERALL POLICY CONSIDERATIONS
OF SUCH LENDER) TO DESIGNATE ANOTHER LENDING OFFICE FOR ANY REVOLVING LOANS
AFFECTED BY SUCH EVENT WITH THE OBJECT OF AVOIDING THE CONSEQUENCES OF SUCH
EVENT; PROVIDED, THAT SUCH DESIGNATION IS MADE ON TERMS THAT, IN THE SOLE
JUDGMENT OF SUCH LENDER, CAUSE SUCH LENDER AND ITS LENDING OFFICE(S) TO SUFFER
NO ECONOMIC, LEGAL OR REGULATORY DISADVANTAGE, AND PROVIDED, FURTHER, THAT
NOTHING IN THIS SECTION SHALL AFFECT OR POSTPONE ANY OF THE OBLIGATIONS OF THE
BORROWER OR THE RIGHTS OF ANY LENDER PURSUANT TO SECTION 2.12 OR 2.13(A).

 


2.16                           REPLACEMENT OF LENDERS.  THE BORROWER SHALL BE
PERMITTED TO REPLACE ANY LENDER THAT (A) REQUESTS REIMBURSEMENT FOR AMOUNTS
OWING PURSUANT TO SECTION 2.12 OR 2.13(A) OR (B) DEFAULTS IN ITS OBLIGATION TO
MAKE REVOLVING LOANS HEREUNDER, WITH A REPLACEMENT FINANCIAL INSTITUTION;
PROVIDED THAT (I) SUCH REPLACEMENT DOES NOT CONFLICT WITH ANY REQUIREMENT OF
LAW, (II) NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME
OF SUCH REPLACEMENT, (III) IF APPLICABLE, PRIOR TO ANY SUCH REPLACEMENT, SUCH
LENDER SHALL NOT HAVE TAKEN ACTIONS UNDER SECTION 2.15 SUFFICIENT ELIMINATE THE
CONTINUED NEED FOR PAYMENT OF AMOUNTS OWING PURSUANT TO SECTION 2.12 OR 2.13(A),
(IV) THE REPLACEMENT FINANCIAL INSTITUTION SHALL PURCHASE, AT PAR, ALL REVOLVING
LOANS AND OTHER AMOUNTS OWING TO SUCH REPLACED LENDER ON OR PRIOR TO THE DATE OF
REPLACEMENT, (V) THE BORROWER SHALL BE LIABLE TO SUCH REPLACED LENDER UNDER
SECTION 2.14 IF ANY EURODOLLAR LOAN OWING TO SUCH REPLACED LENDER SHALL BE
PURCHASED OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD RELATING THERETO,
(VI) THE REPLACEMENT FINANCIAL INSTITUTION, IF NOT ALREADY A LENDER, SHALL BE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, (VII) THE REPLACED LENDER
SHALL BE OBLIGATED TO MAKE SUCH REPLACEMENT IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 9.6 (PROVIDED THAT THE BORROWER SHALL BE OBLIGATED TO PAY THE
REGISTRATION AND PROCESSING FEE REFERRED TO THEREIN), (VIII) UNTIL SUCH TIME AS
SUCH REPLACEMENT SHALL BE CONSUMMATED, THE BORROWER SHALL PAY ALL ADDITIONAL
AMOUNTS (IF ANY) REQUIRED PURSUANT TO SECTION 2.12 OR 2.13(A), AS THE CASE MAY
BE, AND (IX) ANY SUCH REPLACEMENT SHALL NOT BE DEEMED TO BE A WAIVER OF ANY
RIGHTS THAT THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER SHALL
HAVE AGAINST THE REPLACED LENDER.

 


2.17                           RELEASE OF SUBSIDIARY GUARANTOR.  IN THE EVENT
THAT ALL OF THE CAPITAL STOCK HELD BY THE BORROWER OR ITS SUBSIDIARIES IN ANY
SUBSIDIARY GUARANTOR IS SOLD OR OTHERWISE DISPOSED OF OR

 

20

--------------------------------------------------------------------------------


 

dissolved or liquidated in compliance with the requirements of this Agreement
(or such sale, other Disposition, dissolution or liquidation has been approved
by the Required Lenders), such Subsidiary Guarantor shall, without further
action, automatically be released from its Guaranteed Obligations under the
Guarantee Agreement and such Guaranteed Obligations, as to such Subsidiary
Guarantor, shall terminate and have no further force or effect (it being
understood and agreed that the sale of Capital Stock in one or more Persons that
own, directly or indirectly, all of such Capital Stock in any Subsidiary
Guarantor shall be deemed to be a sale of such Capital Stock in such Subsidiary
Guarantor for the purposes of this Section 2.17).

 


SECTION 3.                                REPRESENTATIONS AND WARRANTIES


 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Revolving Loans, the Borrower hereby represents and warrants to
the Administrative Agent and each Lender that:

 


3.1                                 FINANCIAL CONDITION.  THE AUDITED
CONSOLIDATED BALANCE SHEETS OF THE BORROWER AND ITS SUBSIDIARIES AS AT
OCTOBER 31, 2003, OCTOBER 31, 2002 AND OCTOBER 31, 2001, AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR THE FISCAL YEARS ENDED
ON SUCH DATES, REPORTED ON BY AND ACCOMPANIED BY AN UNQUALIFIED REPORT FROM KPMG
LLP, PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL
CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AS AT SUCH DATE, AND THE
CONSOLIDATED RESULTS OF ITS OPERATIONS AND ITS CONSOLIDATED CASH FLOWS FOR THE
RESPECTIVE FISCAL YEARS THEN ENDED.  THE UNAUDITED CONSOLIDATED BALANCE SHEET OF
THE BORROWER AND ITS SUBSIDIARIES AS AT JANUARY 31, 2004, AND THE RELATED
UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS FOR THE THREE-MONTH
PERIOD ENDED ON SUCH DATE, PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE
CONSOLIDATED FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AS AT SUCH
DATE, AND THE CONSOLIDATED RESULTS OF ITS OPERATIONS AND ITS CONSOLIDATED CASH
FLOWS FOR THE THREE-MONTH PERIOD THEN ENDED (SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS).  ALL SUCH FINANCIAL STATEMENTS, INCLUDING THE RELATED SCHEDULES
AND NOTES THERETO, HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED
CONSISTENTLY THROUGHOUT THE PERIODS INVOLVED (EXCEPT AS DISCLOSED THEREIN).  NO
GROUP MEMBER HAS ANY MATERIAL GUARANTEE OBLIGATIONS, CONTINGENT LIABILITIES AND
LIABILITIES FOR TAXES, OR ANY LONG-TERM LEASES OR UNUSUAL FORWARD OR LONG-TERM
COMMITMENTS, INCLUDING ANY INTEREST RATE OR FOREIGN CURRENCY SWAP OR EXCHANGE
TRANSACTION OR OTHER OBLIGATION IN RESPECT OF DERIVATIVES, THAT ARE NOT
REFLECTED IN THE MOST RECENT FINANCIAL STATEMENTS REFERRED TO IN THIS
PARAGRAPH.  DURING THE PERIOD FROM OCTOBER 31, 2003 TO AND INCLUDING THE DATE
HEREOF THERE HAS BEEN NO DISPOSITION BY ANY GROUP MEMBER OF ANY PART OF ITS
BUSINESS OR PROPERTY WHICH IS MATERIAL TO THE BORROWER AND ITS SUBSIDIARIES,
TAKEN AS A WHOLE.

 


3.2                                 NO CHANGE.  SINCE NOVEMBER 1, 2003, THERE
HAS BEEN NO DEVELOPMENT OR EVENT THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

 


3.3                                 EXISTENCE; COMPLIANCE WITH LAW.  EACH GROUP
MEMBER (A) IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE JURISDICTION OF ITS ORGANIZATION, (B) HAS THE POWER AND AUTHORITY,
AND THE LEGAL RIGHT, TO OWN AND OPERATE ITS PROPERTY, TO LEASE THE PROPERTY IT
OPERATES AS LESSEE AND TO CONDUCT THE BUSINESS IN WHICH IT IS CURRENTLY ENGAGED,
(C) IS IN COMPLIANCE WITH ALL REQUIREMENTS OF LAW EXCEPT TO THE EXTENT THAT THE
FAILURE TO COMPLY THEREWITH COULD NOT, IN THE AGGREGATE, REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT AND (D) IS DULY QUALIFIED AS A FOREIGN
CORPORATION OR OTHER ORGANIZATION AND IN GOOD STANDING UNDER THE LAWS OF EACH
JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTY OR THE CONDUCT
OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT TO THE EXTENT THAT THE
FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING COULD NOT, IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


3.4                                 POWER; AUTHORIZATION; ENFORCEABLE
OBLIGATIONS.  EACH LOAN PARTY HAS THE POWER AND AUTHORITY, AND THE LEGAL RIGHT,
TO MAKE, DELIVER AND PERFORM THE LOAN DOCUMENTS TO WHICH IT IS A PARTY

 

21

--------------------------------------------------------------------------------


 

and, in the case of the Borrower, to obtain extensions of credit hereunder. 
Each Loan Party has taken all necessary organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and, in the case of the Borrower, to authorize the extensions of credit on the
terms and conditions of this Agreement.  No consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required in connection with the extensions of credit
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents.  Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and public policy
limiting exculpation, indemnification or contribution.

 


3.5                                 NO LEGAL BAR.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, THE BORROWINGS
HEREUNDER AND THE USE OF THE PROCEEDS THEREOF WILL NOT VIOLATE ANY REQUIREMENT
OF LAW OR ANY CONTRACTUAL OBLIGATION OF ANY GROUP MEMBER (EXCEPT WHERE SUCH
VIOLATION OF ANY CONTRACTUAL OBLIGATION COULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT) AND WILL
NOT RESULT IN, OR REQUIRE, THE CREATION OR IMPOSITION OF ANY LIEN ON ANY OF
THEIR RESPECTIVE PROPERTIES OR REVENUES PURSUANT TO ANY REQUIREMENT OF LAW OR
ANY SUCH CONTRACTUAL OBLIGATION.

 


3.6                                 LITIGATION.  NO LITIGATION, INVESTIGATION OR
PROCEEDING OF OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY IS PENDING OR,
TO THE KNOWLEDGE OF THE BORROWER, THREATENED BY OR AGAINST ANY GROUP MEMBER (A)
WITH RESPECT TO ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR (B) THAT, AFTER GIVING EFFECT TO ANY
APPLICABLE INSURANCE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

 


3.7                                 NO DEFAULT.  NO GROUP MEMBER IS IN DEFAULT
UNDER OR WITH RESPECT TO ANY OF ITS CONTRACTUAL OBLIGATIONS IN ANY RESPECT THAT
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NO DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.

 


3.8                                 OWNERSHIP OF PROPERTY; LIENS.  EACH GROUP
MEMBER HAS TITLE IN FEE SIMPLE TO, OR A VALID LEASEHOLD INTEREST IN, ALL ITS
REAL PROPERTY, AND GOOD TITLE TO, OR A VALID LEASEHOLD INTEREST IN, ALL ITS
OTHER PROPERTY, EXCEPT WHERE FAILURE TO HAVE SUCH TITLE OR VALID LEASEHOLD
INTEREST COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND
NONE OF SUCH PROPERTY IS SUBJECT TO ANY LIEN EXCEPT AS PERMITTED BY SECTION 6.3.

 


3.9                                 INTELLECTUAL PROPERTY.  EACH GROUP MEMBER
OWNS, OR IS LICENSED TO USE, ALL INTELLECTUAL PROPERTY NECESSARY FOR THE CONDUCT
OF ITS BUSINESS AS CURRENTLY CONDUCTED.  NO MATERIAL CLAIM HAS BEEN ASSERTED AND
IS PENDING BY ANY PERSON CHALLENGING OR QUESTIONING THE USE OF ANY INTELLECTUAL
PROPERTY OR THE VALIDITY OR EFFECTIVENESS OF ANY INTELLECTUAL PROPERTY, NOR DOES
THE BORROWER KNOW OF ANY VALID BASIS FOR ANY SUCH CLAIM.  TO THE BEST OF THE
BORROWER’S KNOWLEDGE, THE USE OF INTELLECTUAL PROPERTY BY EACH GROUP MEMBER DOES
NOT INFRINGE ON THE RIGHTS OF ANY PERSON IN ANY MATERIAL RESPECT.

 


3.10                           TAXES.  EACH GROUP MEMBER HAS FILED OR CAUSED TO
BE FILED ALL FEDERAL, STATE AND OTHER TAX RETURNS THAT ARE REQUIRED TO BE FILED
AND HAS PAID ALL TAXES SHOWN TO BE DUE AND PAYABLE ON SAID RETURNS OR ON ANY
ASSESSMENTS MADE AGAINST IT OR ANY OF ITS PROPERTY AND ALL OTHER TAXES, FEES OR
OTHER CHARGES IMPOSED ON IT OR ANY OF ITS PROPERTY BY ANY GOVERNMENTAL AUTHORITY
(OTHER THAN ANY THE AMOUNT OR VALIDITY OF WHICH ARE CURRENTLY BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH

 

22

--------------------------------------------------------------------------------


 

respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member or where the failure to file such tax returns
or pay such taxes, fees or other charges could not reasonably be expected to
have a Material Adverse Effect); no tax Lien has been filed, and, to the
knowledge of the Borrower, no claim is being asserted, with respect to any such
tax, fee or other charge.

 


3.11                           FEDERAL REGULATIONS.  NO PART OF THE PROCEEDS OF
ANY REVOLVING LOANS, AND NO OTHER EXTENSIONS OF CREDIT HEREUNDER, WILL BE USED
IN A MANNER WHICH VIOLATES REGULATION U AS NOW AND FROM TIME TO TIME HEREAFTER
IN EFFECT OR FOR ANY PURPOSE THAT VIOLATES THE PROVISIONS OF THE REGULATIONS OF
THE BOARD.  IF REQUESTED BY ANY LENDER OR THE ADMINISTRATIVE AGENT, THE BORROWER
WILL FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER A STATEMENT TO THE
FOREGOING EFFECT IN CONFORMITY WITH THE REQUIREMENTS OF FR FORM G-3 OR FR FORM
U-1, AS APPLICABLE, REFERRED TO IN REGULATION U.  NONE OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES IS ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT ACTIVITIES,
IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING
MARGIN STOCK

 


3.12                           LABOR MATTERS.  EXCEPT AS, IN THE AGGREGATE,
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:  (A) THERE
ARE NO STRIKES OR OTHER LABOR DISPUTES AGAINST ANY GROUP MEMBER PENDING OR, TO
THE KNOWLEDGE OF THE BORROWER, THREATENED; (B) HOURS WORKED BY AND PAYMENT MADE
TO EMPLOYEES OF EACH GROUP MEMBER HAVE NOT BEEN IN VIOLATION OF THE FAIR LABOR
STANDARDS ACT OR ANY OTHER APPLICABLE REQUIREMENT OF LAW DEALING WITH SUCH
MATTERS; AND (C) ALL PAYMENTS DUE FROM ANY GROUP MEMBER ON ACCOUNT OF EMPLOYEE
HEALTH AND WELFARE INSURANCE HAVE BEEN PAID OR ACCRUED AS A LIABILITY ON THE
BOOKS OF THE RELEVANT GROUP MEMBER.

 


3.13                           ERISA.  NEITHER A REPORTABLE EVENT NOR AN
“ACCUMULATED FUNDING DEFICIENCY” (WITHIN THE MEANING OF SECTION 412 OF THE CODE
OR SECTION 302 OF ERISA) HAS OCCURRED DURING THE FIVE-YEAR PERIOD PRIOR TO THE
DATE ON WHICH THIS REPRESENTATION IS MADE OR DEEMED MADE WITH RESPECT TO ANY
PLAN, AND EACH PLAN HAS COMPLIED IN ALL MATERIAL RESPECTS WITH THE APPLICABLE
PROVISIONS OF ERISA AND THE CODE.  NO TERMINATION OF A SINGLE EMPLOYER PLAN HAS
OCCURRED, AND NO LIEN IN FAVOR OF THE PBGC OR A PLAN HAS ARISEN, DURING SUCH
FIVE-YEAR PERIOD.  THE PRESENT VALUE OF ALL ACCRUED BENEFITS UNDER EACH SINGLE
EMPLOYER PLAN (BASED ON THOSE ASSUMPTIONS USED TO FUND SUCH PLANS) DID NOT, AS
OF THE LAST ANNUAL VALUATION DATE PRIOR TO THE DATE ON WHICH THIS REPRESENTATION
IS MADE OR DEEMED MADE, EXCEED THE VALUE OF THE ASSETS OF SUCH PLAN ALLOCABLE TO
SUCH ACCRUED BENEFITS BY A MATERIAL AMOUNT.  NEITHER THE BORROWER NOR ANY
COMMONLY CONTROLLED ENTITY HAS HAD A COMPLETE OR PARTIAL WITHDRAWAL FROM ANY
MULTIEMPLOYER PLAN THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL LIABILITY UNDER ERISA, AND NEITHER THE BORROWER NOR ANY COMMONLY
CONTROLLED ENTITY WOULD BECOME SUBJECT TO ANY MATERIAL LIABILITY UNDER ERISA IF
THE BORROWER OR ANY SUCH COMMONLY CONTROLLED ENTITY WERE TO WITHDRAW COMPLETELY
FROM ALL MULTIEMPLOYER PLANS AS OF THE VALUATION DATE MOST CLOSELY PRECEDING THE
DATE ON WHICH THIS REPRESENTATION IS MADE OR DEEMED MADE.  NO SUCH MULTIEMPLOYER
PLAN IS IN REORGANIZATION OR INSOLVENT.

 


3.14                           INVESTMENT COMPANY ACT; OTHER REGULATIONS.  NO
LOAN PARTY IS AN “INVESTMENT COMPANY”, OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT COMPANY”, WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED.  NO LOAN PARTY IS SUBJECT TO REGULATION UNDER ANY REQUIREMENT OF LAW
(OTHER THAN REGULATION X OF THE BOARD) THAT LIMITS ITS ABILITY TO INCUR
INDEBTEDNESS.

 


3.15                           USE OF PROCEEDS.  THE PROCEEDS OF THE REVOLVING
LOANS SHALL BE USED FOR GENERAL CORPORATE PURPOSES, INCLUDING ACQUISITIONS.

 


3.16                           ENVIRONMENTAL MATTERS.  THE BORROWER AND EACH
SUBSIDIARY HAS COMPLIED WITH ALL APPLICABLE ENVIRONMENTAL LAWS, EXCEPT TO THE
EXTENT THAT THE FAILURE TO SO COMPLY COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  THE BORROWER’S AND THE SUBSIDIARIES’ FACILITIES DO NOT
CONTAIN ANY HAZARDOUS WASTES, HAZARDOUS SUBSTANCES, HAZARDOUS MATERIALS, TOXIC
SUBSTANCES OR TOXIC POLLUTANTS REGULATED UNDER ANY ENVIRONMENTAL LAW, IN
VIOLATION OF ANY SUCH LAW, OR ANY RULES OR

 

23

--------------------------------------------------------------------------------


 

regulations promulgated pursuant thereto, except for violations that could not
reasonably be expected to have a Material Adverse Effect. The Borrower is aware
of no events, conditions or circumstances involving environmental pollution or
contamination or public or employee health or safety, in each case applicable to
it or its Subsidiaries, that could reasonably be expected to have a Material
Adverse Effect.


 


3.17                           ACCURACY OF INFORMATION, ETC.  NO STATEMENT OR
INFORMATION CONTAINED IN THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, THE
CONFIDENTIAL INFORMATION MEMORANDUM OR ANY OTHER DOCUMENT, CERTIFICATE OR
STATEMENT FURNISHED BY OR ON BEHALF OF ANY LOAN PARTY TO THE ADMINISTRATIVE
AGENT OR THE LENDERS, OR ANY OF THEM, FOR USE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, WHEN
TAKEN AS A WHOLE, CONTAINED AS OF THE DATE SUCH STATEMENT, INFORMATION, DOCUMENT
OR CERTIFICATE WAS SO FURNISHED (OR, IN THE CASE OF THE CONFIDENTIAL INFORMATION
MEMORANDUM, AS OF THE DATE OF THIS AGREEMENT), ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS CONTAINED HEREIN OR THEREIN NOT MISLEADING.  THE PROJECTIONS AND PRO
FORMA FINANCIAL INFORMATION CONTAINED IN THE MATERIALS REFERENCED ABOVE ARE
BASED UPON GOOD FAITH ESTIMATES AND ASSUMPTIONS BELIEVED BY MANAGEMENT OF THE
BORROWER TO BE REASONABLE AT THE TIME MADE, IT BEING RECOGNIZED BY THE LENDERS
THAT SUCH FINANCIAL INFORMATION AS IT RELATES TO FUTURE EVENTS IS NOT TO BE
VIEWED AS FACT AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED BY
SUCH FINANCIAL INFORMATION MAY DIFFER FROM THE PROJECTED RESULTS SET FORTH
THEREIN BY A MATERIAL AMOUNT.  THERE IS NO FACT KNOWN TO ANY LOAN PARTY THAT
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT THAT HAS NOT BEEN
EXPRESSLY DISCLOSED HEREIN, IN THE OTHER LOAN DOCUMENTS, IN THE CONFIDENTIAL
INFORMATION MEMORANDUM OR IN ANY OTHER DOCUMENTS, CERTIFICATES AND STATEMENTS
FURNISHED TO THE ADMINISTRATIVE AGENT AND THE LENDERS FOR USE IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE OTHER LOAN DOCUMENTS.

 


3.18                           SOLVENCY.  EACH LOAN PARTY IS, AND AFTER GIVING
EFFECT TO THE INCURRENCE OF ALL INDEBTEDNESS AND OBLIGATIONS BEING INCURRED IN
CONNECTION HEREWITH WILL BE AND WILL CONTINUE TO BE, SOLVENT.

 


SECTION 4.                                CONDITIONS PRECEDENT


 


4.1                                 CONDITIONS TO INITIAL EXTENSION OF CREDIT. 
THE AGREEMENT OF EACH LENDER TO MAKE THE INITIAL EXTENSION OF CREDIT REQUESTED
TO BE MADE BY IT IS SUBJECT TO THE SATISFACTION, PRIOR TO OR CONCURRENTLY WITH
THE MAKING OF SUCH EXTENSION OF CREDIT, OF THE FOLLOWING CONDITIONS PRECEDENT:

 

(a)  Credit Agreement; Guarantee Agreement.  The Administrative Agent shall have
received (i) this Agreement, executed and delivered by the Administrative Agent,
the Borrower and each Person listed on Schedule 1.1A and (ii) the Guarantee
Agreement, executed and delivered by each Subsidiary Guarantor, if any.

 

(b)  Financial Statements.  The Lenders shall have received the financial
statements referred to in Section 3.1, and such financial statements shall not,
in the reasonable judgment of the Lenders, reflect any material adverse change
in the consolidated financial condition of the Borrower and its Subsidiaries, as
reflected in the financial statements or projections contained in the
Confidential Information Memorandum.

 

(c)  Projections.  The Lenders shall have received projections of the Borrower
and its Subsidiaries through the fiscal year ending October 31, 2007, presented
on an annual basis, and such projections shall not, in the reasonable judgment
of the Lenders, reflect any material adverse change in the consolidated
financial condition of the Borrower and its Subsidiaries, as reflected in the
projections contained in the Confidential Information Memorandum.

 

24

--------------------------------------------------------------------------------


 

(d)  Approvals.  All governmental and third party approvals reasonably necessary
in connection with the continuing operations of the Group Members and the
transactions contemplated hereby shall have been obtained and be in full force
and effect.

 

(e)  Fees.  The Lenders, the Administrative Agent and the Joint Lead Arrangers
shall have received all fees required to be paid, and all expenses for which
invoices have been presented (including the reasonable fees and expenses of
outside legal counsel), no later than one Business Day before the Closing Date.

 

(f)  Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates.  The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated on or before the Closing Date, substantially in the form
of Exhibit B, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction of organization of such Loan
Party, and (ii) a long form good standing certificate for each Loan Party from
its jurisdiction of organization.

 

(g)  Legal Opinions.  The Administrative Agent shall have received the executed
legal opinion of Cooley Godward LLP, counsel to the Borrower and its
Subsidiaries.  Such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

For the avoidance of doubt, the parties agree that the conditions set forth in
paragraphs (b), (c), (f) and (g) were satisfied in connection with the
effectiveness of the Existing Credit Agreement.

 


4.2                                 CONDITIONS TO EACH EXTENSION OF CREDIT.  THE
AGREEMENT OF EACH LENDER TO MAKE ANY EXTENSION OF CREDIT REQUESTED TO BE MADE BY
IT ON ANY DATE (INCLUDING ITS INITIAL EXTENSION OF CREDIT) IS SUBJECT TO THE
SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:

 

(a)  Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct on and as of such date as if made on and as of such date.

 

(b)  No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 4.2 have been satisfied.

 


SECTION 5.                                AFFIRMATIVE COVENANTS


 

The Borrower hereby agrees that, so long as the Revolving Commitments remain in
effect or any Revolving Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, the Borrower shall and shall cause each of its
Subsidiaries to:

 


5.1                                 FINANCIAL STATEMENTS.  FURNISH TO THE
ADMINISTRATIVE AGENT AND EACH LENDER:

 

(a)  as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated

 

25

--------------------------------------------------------------------------------


 

statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures for the previous year, reported on without a
“going concern” or like qualification or exception, by KPMG LLP or other
independent certified public accountants of nationally recognized standing; and

 

(b)  as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in accordance with GAAP applied (except as
approved by such accountants or officer, as the case may be, and disclosed in
reasonable detail therein) consistently throughout the periods reflected therein
and with prior periods.  Any financial statement required to be furnished
pursuant to Section 5.1 shall be deemed to have been furnished on the date on
which the Lenders receive notice that the Borrower has posted such financial
statement on the Intralinks website on the Internet at www.intralinks.com;
provided that the Borrower shall give notice of any such posting to the
Administrative Agent (who shall then give notice of any such posting to the
Lenders).  Notwithstanding the foregoing, the Borrower shall deliver paper
copies of any financial statement referred to in Section 5.1 to the
Administrative Agent if the Administrative Agent requests the Borrower to
furnish such paper copies until written notice to cease delivering such paper
copies is given by the Administrative Agent.

 


5.2                                 CERTIFICATES; OTHER INFORMATION.  FURNISH TO
THE ADMINISTRATIVE AGENT AND EACH LENDER (OR, IN THE CASE OF CLAUSE (D), TO THE
RELEVANT LENDER):

 

(a)  concurrently with the delivery of the financial statements referred to in
Section 5.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
under Section 6.1, except as specified in such certificate;

 

(b)  concurrently with the delivery of any financial statements pursuant to
Section 5.1, a certificate of a Responsible Officer of the Borrower (i)
certifying as to whether a Default or Event of Default has occurred and, if a
Default or Event of Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.1 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.1 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

 

(c)  within 10 days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within 10 days after the same are
filed, copies of all financial statements and reports that the Borrower may make
to, or file with, the SEC, except, in each case, to the extent such financial
statements or reports have already been provided pursuant to Section 5.1; and

 

(d)  reasonably promptly, such additional financial and other information as any
Lender may from time to time reasonably request.

 

26

--------------------------------------------------------------------------------


 

Any information required to be furnished pursuant to Section 5.2 shall be deemed
to have been furnished on the date on which the Lenders receive notice that the
Borrower has posted such financial statement on the Intralinks website on the
Internet at www.intralinks.com; provided that the Borrower shall give notice of
any such posting to the Administrative Agent (who shall then give notice of any
such posting to the Lenders).  Notwithstanding the foregoing, the Borrower shall
deliver paper copies of any information referred to in Section 5.2 to the
Administrative Agent if the Administrative Agent requests the Borrower to
furnish such paper copies until written notice to cease delivering such paper
copies is given by the Administrative Agent.

 


5.3                                 PAYMENT OF OBLIGATIONS.  PAY, DISCHARGE OR
OTHERWISE SATISFY AT OR BEFORE MATURITY OR BEFORE THEY BECOME DELINQUENT, AS THE
CASE MAY BE, ALL ITS OBLIGATIONS OF WHATEVER NATURE, EXCEPT WHERE THE AMOUNT OR
VALIDITY THEREOF IS CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND RESERVES IN CONFORMITY WITH GAAP WITH RESPECT THERETO HAVE BEEN
PROVIDED ON THE BOOKS OF THE RELEVANT GROUP MEMBER OR WHERE SUCH OBLIGATIONS DO
NOT, IN THE AGGREGATE, EXCEED $15,000,000

 


5.4                                 MAINTENANCE OF EXISTENCE; COMPLIANCE. 
(A)(I) PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS ORGANIZATIONAL
EXISTENCE AND (II) TAKE ALL REASONABLE ACTION TO MAINTAIN ALL RIGHTS, PRIVILEGES
AND FRANCHISES NECESSARY IN THE NORMAL CONDUCT OF ITS BUSINESS, EXCEPT, IN EACH
CASE, AS OTHERWISE PERMITTED BY SECTION 6.4 AND EXCEPT, IN THE CASE OF CLAUSE
(II) ABOVE, TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT; AND (B) COMPLY WITH ALL CONTRACTUAL
OBLIGATIONS AND REQUIREMENTS OF LAW EXCEPT TO THE EXTENT THAT FAILURE TO COMPLY
THEREWITH COULD NOT, IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 


5.5                                 MAINTENANCE OF PROPERTY; INSURANCE.  (A)
KEEP ALL PROPERTY NECESSARY IN ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION,
ORDINARY WEAR AND TEAR EXCEPTED AND (B) MAINTAIN WITH FINANCIALLY SOUND AND
REPUTABLE INSURANCE COMPANIES INSURANCE ON ALL ITS PROPERTY IN AT LEAST SUCH
AMOUNTS AND AGAINST AT LEAST SUCH RISKS (BUT INCLUDING IN ANY EVENT PUBLIC
LIABILITY, PRODUCT LIABILITY AND BUSINESS INTERRUPTION) AS ARE USUALLY INSURED
AGAINST IN THE SAME GENERAL AREA BY COMPANIES ENGAGED IN THE SAME BUSINESS.

 


5.6                                 INSPECTION OF PROPERTY; BOOKS AND RECORDS;
DISCUSSIONS.  (A) KEEP PROPER BOOKS OF RECORDS AND ACCOUNT IN WHICH FULL, TRUE
AND CORRECT ENTRIES IN CONFORMITY WITH GAAP AND ALL REQUIREMENTS OF LAW SHALL BE
MADE OF ALL FINANCIAL TRANSACTIONS IN RELATION TO ITS BUSINESS AND (B) PERMIT
REPRESENTATIVES OF ANY LENDER TO VISIT AND INSPECT ANY OF ITS PROPERTIES AND
EXAMINE AND MAKE ABSTRACTS FROM ANY OF ITS BOOKS AND RECORDS AT ANY REASONABLE
TIME DURING NORMAL BUSINESS HOURS AND AS OFTEN AS MAY REASONABLY BE DESIRED AND
TO DISCUSS THE BUSINESS, OPERATIONS, PROPERTIES AND FINANCIAL AND OTHER
CONDITION OF THE GROUP MEMBERS WITH OFFICERS AND EMPLOYEES OF THE GROUP MEMBERS
AND WITH THEIR INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS.

 


5.7                                 NOTICES.  PROMPTLY GIVE NOTICE TO THE
ADMINISTRATIVE AGENT AND EACH LENDER OF:

 

(a)  the occurrence of any Default or Event of Default;

 

(b)  any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

 

(c)  any litigation or proceeding affecting any Group Member (i) with respect to
any of the Loan Documents or any of the transactions contemplated hereby or
thereby, or (ii) that, after

 

27

--------------------------------------------------------------------------------


 

giving effect to any applicable insurance, could reasonably be expected to have
a Material Adverse Effect;

 

(d)  the following events, as soon as possible and in any event within 30 days
after the Borrower knows thereof:  (i) the occurrence of any Reportable Event
with respect to any Plan, a failure to make any required contribution to a Plan,
the creation of any Lien in favor of the PBGC or a Plan or any withdrawal from,
or the termination, Reorganization or Insolvency of, any Multiemployer Plan or
(ii) the institution of proceedings or the taking of any other action by the
PBGC or the Borrower or any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Plan; and

 

(e)  any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 


5.8                                 ENVIRONMENTAL LAWS.  COMPLY IN ALL MATERIAL
RESPECTS WITH, AND USE REASONABLE EFFORTS TO ENSURE COMPLIANCE IN ALL MATERIAL
RESPECTS BY ALL TENANTS AND SUBTENANTS, IF ANY, WITH, ALL APPLICABLE
ENVIRONMENTAL LAWS, AND OBTAIN AND COMPLY IN ALL MATERIAL RESPECTS WITH AND
MAINTAIN, AND USE REASONABLE EFFORTS TO ENSURE THAT ALL TENANTS AND SUBTENANTS
OBTAIN AND COMPLY IN ALL MATERIAL RESPECTS WITH AND MAINTAIN, ANY AND ALL
LICENSES, APPROVALS, NOTIFICATIONS, REGISTRATIONS OR PERMITS REQUIRED BY
APPLICABLE ENVIRONMENTAL LAWS.

 


5.9                                 NEW SIGNIFICANT SUBSIDIARIES.  WITH RESPECT
TO ANY NEW SIGNIFICANT SUBSIDIARY CREATED OR ACQUIRED AFTER THE CLOSING DATE BY
ANY GROUP MEMBER (WHICH, FOR THE PURPOSES OF THIS SECTION 5.9, SHALL INCLUDE ANY
EXISTING SUBSIDIARY THAT BECOMES A SIGNIFICANT SUBSIDIARY), PROMPTLY CAUSE SUCH
NEW SIGNIFICANT SUBSIDIARY (A) TO BECOME A PARTY TO THE GUARANTEE AGREEMENT AND
(B) TO DELIVER TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF SUCH SUBSIDIARY,
SUBSTANTIALLY IN THE FORM OF EXHIBIT B, WITH APPROPRIATE INSERTIONS AND
ATTACHMENTS.

 


SECTION 6.                                NEGATIVE COVENANTS


 

The Borrower hereby agrees that, so long as the Revolving Commitments remain in
effect or any Revolving Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, the Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:

 


6.1                                 FINANCIAL CONDITION COVENANTS.

 


(A)  CONSOLIDATED LEVERAGE RATIO.  PERMIT THE CONSOLIDATED LEVERAGE RATIO AS AT
THE LAST DAY OF ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF THE BORROWER
TO EXCEED 1.50 TO 1.00.


 


(B)  MINIMUM CASH.  PERMIT THE AGGREGATE AMOUNT OF ALL CASH AND CASH EQUIVALENTS
HELD BY THE BORROWER AND ITS SUBSIDIARIES AT ANY TIME AND AVAILABLE FOR GENERAL
CORPORATE PURPOSES AT SUCH TIME TO BE LESS THAN $300,000,000.


 


6.2                                 SUBSIDIARY INDEBTEDNESS.  PERMIT ANY
SUBSIDIARY OF THE BORROWER TO CREATE, ISSUE, INCUR, ASSUME, BECOME LIABLE IN
RESPECT OF OR SUFFER TO EXIST ANY INDEBTEDNESS, EXCEPT:

 

28

--------------------------------------------------------------------------------


 

(a)  Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b)  Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;

 

(c)  Guarantee Obligations incurred in the ordinary course of business by any
Subsidiary of the Borrower of obligations of any Subsidiary Guarantor;

 

(d)  Indebtedness outstanding on the date hereof and listed on Schedule 6.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);

 

(e)  Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 6.3(g) in an aggregate principal amount
not to exceed $50,000,000 at any one time outstanding;

 

(f)  Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) after giving pro forma effect to the
incurrence of such Indebtedness, no Default or Event of Default shall have
occurred and be continuing; and

 

(g)  additional Indebtedness of the Borrower’s Subsidiaries in an aggregate
principal amount (for all such Subsidiaries) not to exceed $75,000,000 at any
one time outstanding.

 


6.3                                 LIENS.  CREATE, INCUR, ASSUME OR SUFFER TO
EXIST ANY LIEN UPON ANY OF ITS PROPERTY, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, EXCEPT:

 

(a)  Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

 

(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

 

(c)  pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d)  deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)  easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

 

(f)  Liens in existence on the date hereof listed on Schedule 6.3(f), securing
Indebtedness permitted by Section 6.2(d), provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

 

29

--------------------------------------------------------------------------------


 

(g)                                 Liens securing (i) Indebtedness of any
Subsidiary of the Borrower incurred pursuant to Section 6.2(e) to finance the
acquisition of fixed or capital assets and (ii) Indebtedness of the Borrower
incurred to finance the acquisition of fixed or capital assets, provided that
(x) such Liens shall be created substantially simultaneously with the
acquisition of such fixed or capital assets, (y) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
(z) the amount of Indebtedness secured thereby is not increased;

 

(h)                                 any interest or title of a lessor under any
lease entered into by the Borrower or any other Subsidiary in the ordinary
course of its business and covering only the assets so leased;

 

(i)                                     any Lien existing on any property or
asset prior to the acquisition thereof by the Borrower or any Subsidiary or
existing on any property or asset of any Person that becomes a Subsidiary after
the date hereof prior to the time such Person becomes a Subsidiary; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary , as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Borrower or any
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

 

(j)                                     Liens encumbering property or assets
under construction (and proceeds or products thereof) arising from progress or
partial payments by a customer of the Borrower or its Subsidiaries relating to
such property or assets;

 

(k)                                  banker’s Liens and similar Liens in respect
of deposit accounts, and Liens in the ordinary course of business in favor of
securities intermediaries in respect of securities accounts securing fees and
costs owing to such securities intermediaries;

 

(l)                                     Liens on insurance proceeds in favor of
insurance companies with respect to the financing of premiums;

 

(m)                               precautionary filings in respect of true
leases;

 

(n)                                 Liens not otherwise permitted by this
Section so long as neither (i) the aggregate outstanding principal amount of the
obligations secured thereby nor (ii) the aggregate fair market value (determined
as of the date such Lien is incurred) of the assets subject thereto exceeds (as
to the Borrower and all Subsidiaries) $25,000,000 at any one time; and

 

(o)                                 until the later of (i) the completion of the
Borrower’s acquisition of Monolithic System Technology, Inc. and (ii)
October 30, 2004, any Lien on Margin Stock, if and to the extent the value of
all Margin Stock beneficially owned by the Borrower and its Subsidiaries exceeds
25% of the value of the total assets subject to this Section 6.3.

 


6.4                                 FUNDAMENTAL CHANGES.  ENTER INTO ANY MERGER,
CONSOLIDATION OR AMALGAMATION, OR LIQUIDATE, WIND UP OR DISSOLVE ITSELF (OR
SUFFER ANY LIQUIDATION OR DISSOLUTION), OR DISPOSE OF ALL OR SUBSTANTIALLY ALL
OF ITS PROPERTY OR BUSINESS, EXCEPT THAT:

 

(a)  any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any directly or indirectly wholly-owned Subsidiary
(provided that the continuing or surviving corporation shall be a Subsidiary);
and

 

30

--------------------------------------------------------------------------------


 

(b)  any Subsidiary of the Borrower may Dispose of any or all of its assets (i)
to the Borrower or any Subsidiary (upon voluntary liquidation or otherwise) or
(ii) pursuant to a Disposition permitted by Section 6.5;

 

(c)  the Borrower or a wholly-owned Subsidiary of the Borrower may merge with
another corporation, provided (i) the Borrower or such wholly-owned Subsidiary
(subject to clause (ii)), as the case may be, shall be the continuing or
surviving corporation of such merger, or (ii) in the case of a wholly-owned
Subsidiary of the Borrower which is merged into another corporation which is the
continuing or surviving corporation of such merger, the Borrower shall cause
such continuing or surviving corporation to be a wholly-owned Subsidiary of the
Borrower; provided in the case of (i) and (ii) above, immediately before and
after giving effect to such merger no Default or Event of Default shall have
occurred and be continuing; and

 

(d)  provided no Default or Event of Default shall have occurred and be
continuing, any Subsidiary may be dissolved, wound-up or liquidated if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower, is not materially disadvantageous to the Lenders
and could not reasonably be expected to have a Material Adverse Effect.

 


6.5                                 DISPOSITION OF PROPERTY.  DISPOSE OF ANY OF
ITS PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR, IN THE CASE OF ANY
SUBSIDIARY, ISSUE OR SELL ANY SHARES OF SUCH SUBSIDIARY’S CAPITAL STOCK TO ANY
PERSON, EXCEPT:

 

(a)  the Disposition of obsolete or worn out property in the ordinary course of
business;

 

(b)  the sale of inventory in the ordinary course of business;

 

(c)  Dispositions permitted by clause (i) of Section 6.4(b);

 

(d)  the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary;

 

(e)  the sale of accounts receivable pursuant to an accounts receivable
securitization;

 

(f)  any wholly-owned Subsidiary (the “Disposing Entity”) may Dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to (i) the Borrower
or (ii) any other wholly-owned Subsidiary of the Borrower; provided, in the case
of clause (ii), that if the Disposing Entity was a Subsidiary Guarantor prior to
such Disposition, the other wholly-owned Subsidiary must be a Subsidiary
Guarantor after giving effect to such Disposition;

 

(g)  the sale or other Disposition of securities held for investment purposes in
the ordinary course of business;

 

(h)  Dispositions pursuant to true leases;

 

(i)  the Disposition of approximately 34 acres of undeveloped land owned by the
Borrower and located in San Jose, California;

 

(j)  the Disposition of other property in one or a series of related
transactions having an aggregate fair market value not in excess of 10% of the
tangible net assets of the Borrower and its Subsidiaries at any time; provided
that neither the Borrower nor any of its Subsidiaries shall make

 

31

--------------------------------------------------------------------------------


 

a Material Disposition unless (i) immediately before and immediately after
giving pro forma effect to such Material Disposition, no Default or Event of
Default shall have occurred and be continuing and (2) immediately after giving
effect to such Material Disposition, the Borrower and its Subsidiaries shall be
in pro forma compliance with the covenants set forth in 6.1, such compliance to
be determined on the basis of the financial information most recently delivered
to the Administrative Agent and the Lenders pursuant to Section 5.1(a) or (b) as
though such Material Disposition had been consummated as of the first day of the
fiscal period covered thereby and evidenced by a certificate from a Responsible
Officer of the Borrower demonstrating such compliance calculation in reasonable
detail; and

 

(k)                                  until the later of (i) the completion of
the Borrower’s acquisition of Monolithic System Technology, Inc. and (ii)
October 30, 2004, Dispositions of Margin Stock, if and to the extent the value
of all Margin Stock beneficially owned by the Borrower and its Subsidiaries
exceeds 25% of the value of the total assets subject to this Section 6.5.

 


6.6                                 TRANSACTIONS WITH AFFILIATES.  ENTER INTO
ANY MATERIAL TRANSACTION, INCLUDING ANY PURCHASE, SALE, LEASE OR EXCHANGE OF
PROPERTY, THE RENDERING OF ANY SERVICE OR THE PAYMENT OF ANY MANAGEMENT,
ADVISORY OR SIMILAR FEES, WITH ANY AFFILIATE (OTHER THAN THE BORROWER OR ANY
SUBSIDIARY GUARANTOR) UNLESS SUCH TRANSACTION IS (A) OTHERWISE PERMITTED UNDER
THIS AGREEMENT, (B) IN THE ORDINARY COURSE OF BUSINESS OF THE RELEVANT GROUP
MEMBER, AND (C) UPON FAIR AND REASONABLE TERMS NO LESS FAVORABLE TO THE RELEVANT
GROUP MEMBER THAN IT WOULD OBTAIN IN A COMPARABLE ARM’S LENGTH TRANSACTION WITH
A PERSON THAT IS NOT AN AFFILIATE; EXCEPT FOR:

 

(a)  transactions (i) approved by a majority of the disinterested members of the
board of directors of the Borrower or (ii) for which the Borrower or any
Subsidiary shall deliver to the Administrative Agent a written opinion of a
nationally recognized investment banking, accounting, valuation or appraisal
firm stating that the transaction is fair to the Borrower or such Subsidiary
from a financial point of view; and

 

(b)  the payment of reasonable fees and compensation to officers and directors
of the Borrower or any of its Subsidiaries and reasonable indemnification
arrangements entered into by the Borrower or any of its Subsidiaries, including
any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
employee stock options and employee stock ownership plans approved by the board
of directors of the Borrower.

 


6.7                                 CHANGES IN FISCAL PERIODS.  WITHOUT FIRST
GIVING PRIOR WRITTEN NOTICE THEREOF TO THE ADMINISTRATIVE AGENT AND THE LENDERS,
PERMIT THE FISCAL YEAR OF THE BORROWER TO END ON A DAY OTHER THAN THE SATURDAY
CLOSEST TO OCTOBER 31 OR CHANGE THE BORROWER’S METHOD OF DETERMINING FISCAL
QUARTERS; PROVIDED THAT NO MORE THAN ONE SUCH NOTICE SHALL BE GIVEN DURING THE
TERM OF THIS AGREEMENT.

 


6.8                                 CLAUSES RESTRICTING SUBSIDIARY
DISTRIBUTIONS.  ENTER INTO OR SUFFER TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL
ENCUMBRANCE OR RESTRICTION ON THE ABILITY OF ANY SUBSIDIARY OF THE BORROWER TO
(A) MAKE RESTRICTED PAYMENTS IN RESPECT OF ANY CAPITAL STOCK OF SUCH SUBSIDIARY
HELD BY, OR PAY ANY INDEBTEDNESS OWED TO, THE BORROWER OR ANY OTHER SUBSIDIARY
OF THE BORROWER, (B) MAKE LOANS OR ADVANCES TO, OR OTHER INVESTMENTS IN, THE
BORROWER OR ANY OTHER SUBSIDIARY OF THE BORROWER OR (C) TRANSFER ANY OF ITS
ASSETS TO THE BORROWER OR ANY OTHER SUBSIDIARY OF THE BORROWER, EXCEPT FOR SUCH
ENCUMBRANCES OR RESTRICTIONS EXISTING UNDER OR BY REASON OF (I) ANY RESTRICTIONS
EXISTING UNDER THE LOAN DOCUMENTS OR UNDER ANY LAW OR REGULATION OF ANY
GOVERNMENTAL AUTHORITY, (II) ANY RESTRICTIONS WITH RESPECT TO A SUBSIDIARY
IMPOSED PURSUANT TO AN AGREEMENT THAT HAS BEEN ENTERED INTO IN CONNECTION WITH
THE DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE CAPITAL STOCK OR ASSETS OF
SUCH SUBSIDIARY, (III) ANY


 


32

--------------------------------------------------------------------------------



 

restrictions in existence at the time the Borrower acquired or acquires such
Subsidiary, (iv) restrictions and conditions existing on the date hereof, (v)
customary provisions in leases or other agreements restricting the assignment
thereof, and (vi) any restrictions in agreements constituting secured
Indebtedness, provided the restrictions only apply to the assets constituting
security for such Indebtedness.

 


6.9                                 LINES OF BUSINESS.  ENTER INTO ANY BUSINESS,
EITHER DIRECTLY OR THROUGH ANY SUBSIDIARY, EXCEPT FOR THOSE BUSINESSES IN WHICH
THE BORROWER AND ITS SUBSIDIARIES ARE ENGAGED ON THE DATE OF THIS AGREEMENT OR
THAT ARE REASONABLY RELATED THERETO.

 


6.10                           MATERIAL ACQUISITIONS.  MAKE A MATERIAL
ACQUISITION UNLESS (I) IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING PRO FORMA
EFFECT TO SUCH MATERIAL ACQUISITION, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING AND (2) IMMEDIATELY AFTER GIVING EFFECT TO SUCH
MATERIAL ACQUISITION, THE BORROWER AND ITS SUBSIDIARIES SHALL BE IN PRO FORMA
COMPLIANCE WITH THE COVENANTS SET FORTH IN 6.1, SUCH COMPLIANCE TO BE DETERMINED
ON THE BASIS OF THE FINANCIAL INFORMATION MOST RECENTLY DELIVERED TO THE
ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO SECTION 5.1(A) OR (B) AS THOUGH
SUCH MATERIAL ACQUISITION HAD BEEN CONSUMMATED AS OF THE FIRST DAY OF THE FISCAL
PERIOD COVERED THEREBY AND EVIDENCED BY A CERTIFICATE FROM A RESPONSIBLE OFFICER
OF THE BORROWER DEMONSTRATING SUCH COMPLIANCE CALCULATION IN REASONABLE DETAIL;
PROVIDED HOWEVER, NOTWITHSTANDING ANY OF THE FOREGOING REQUIREMENTS IN THIS
SECTION 6.10, THE BORROWER’S ACQUISITION OF MONOLITHIC SYSTEM TECHNOLOGY, INC.
SHALL BE DEEMED TO BE MADE IN COMPLIANCE WITH THE PROVISIONS OF THIS
SECTION 6.10.

 


SECTION 7.                                EVENTS OF DEFAULT


 

7.1                                 Events of Default.  If any of the following
events shall occur and be continuing:

 

(a)  the Borrower shall fail to pay any principal of any Revolving Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
interest on any Revolving Loan, or any other amount payable hereunder or under
any other Loan Document, within five days after any such interest or other
amount becomes due in accordance with the terms hereof; or

 

(b)  any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made, unless the facts or circumstances to which such representation or warranty
relates shall have been subsequently corrected so as to make such representation
or warranty no longer inaccurate in any material respect; or

 

(c)  any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.4(a) (with respect to the
Borrower only), Section 5.7(a) or Section 6 of this Agreement; or

 

(d)  any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

 

(e)  any Group Member shall (i) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation, but excluding the
Revolving Loans) on the

 

33

--------------------------------------------------------------------------------


 

scheduled or original due date with respect thereto; or (ii) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $15,000,000; or

 

(f)  (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; (iv) any
Group Member shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

 

(g)  (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any Group
Member or any Commonly Controlled Entity shall, or in the reasonable opinion of
the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or

 

34

--------------------------------------------------------------------------------


 

(h)  one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid by the Borrower or its
Subsidiaries or paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $15,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 45 days from the entry thereof; or

 

(i)  the Guarantee Agreement or the guarantee contained in Section 2 thereof
shall cease, for any reason, to be in full force and effect, or any Loan Party
or any Affiliate of any Loan Party shall so assert; or

 

(j)  a Change in Control shall occur;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Revolving Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents shall immediately become due
and payable, and (B) if such event is any other Event of Default, either or both
of the following actions may be taken:  (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Revolving Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable. 
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.

 

7.2                                 Annulment of Defaults.  An Event of Default
shall not be deemed to be in existence for any purpose of this Agreement if the
Administrative Agent, with the consent of or at the direction of the Required
Lenders, subject to Section 9.1, shall have waived such Event of Default in
writing or stated in writing that the same has been cured to its reasonable
satisfaction, but no such waiver shall extend to or affect any subsequent Event
of Default or impair any rights of the Administrative Agent or the Lenders upon
the occurrence thereof.

 


SECTION 8.                                THE AGENTS


 


8.1                                 APPOINTMENT.  EACH LENDER HEREBY IRREVOCABLY
DESIGNATES AND APPOINTS THE ADMINISTRATIVE AGENT AS THE AGENT OF SUCH LENDER
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND EACH SUCH LENDER
IRREVOCABLY AUTHORIZES THE ADMINISTRATIVE AGENT, IN SUCH CAPACITY, TO TAKE SUCH
ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND TO EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS ARE EXPRESSLY
DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY
INCIDENTAL THERETO.   NOTWITHSTANDING ANY PROVISION TO THE CONTRARY ELSEWHERE IN
THIS AGREEMENT, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTIES OR
RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, OR ANY FIDUCIARY
RELATIONSHIP WITH ANY LENDER, AND NO IMPLIED COVENANTS, FUNCTIONS,
RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE EXIST AGAINST THE
ADMINISTRATIVE AGENT.

 


8.2                                 DELEGATION OF DUTIES.  THE ADMINISTRATIVE
AGENT MAY EXECUTE ANY OF ITS DUTIES UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY OR THROUGH AGENTS OR ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO
ADVICE OF COUNSEL CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES.  THE
ADMINISTRATIVE


 


35

--------------------------------------------------------------------------------



 

Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.

 


8.3                                 EXCULPATORY PROVISIONS.  NEITHER ANY AGENT
NOR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS-IN-FACT OR AFFILIATES SHALL BE (I) LIABLE FOR ANY ACTION LAWFULLY
TAKEN OR OMITTED TO BE TAKEN BY IT OR SUCH PERSON UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT TO THE EXTENT THAT ANY OF THE
FOREGOING ARE FOUND BY A FINAL AND NONAPPEALABLE DECISION OF A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM ITS OR SUCH PERSON’S OWN BAD FAITH,
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OR (II) RESPONSIBLE IN ANY MANNER TO ANY
OF THE LENDERS FOR ANY RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES MADE
BY ANY LOAN PARTY OR ANY OFFICER THEREOF CONTAINED IN THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR IN ANY CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT
REFERRED TO OR PROVIDED FOR IN, OR RECEIVED BY THE AGENTS UNDER OR IN CONNECTION
WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR FOR THE VALUE, VALIDITY,
EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR FOR ANY FAILURE OF ANY LOAN PARTY A PARTY THERETO TO
PERFORM ITS OBLIGATIONS HEREUNDER OR THEREUNDER.  THE AGENTS SHALL NOT BE UNDER
ANY OBLIGATION TO ANY LENDER TO ASCERTAIN OR TO INQUIRE AS TO THE OBSERVANCE OR
PERFORMANCE OF ANY OF THE AGREEMENTS CONTAINED IN, OR CONDITIONS OF, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR TO INSPECT THE PROPERTIES, BOOKS OR
RECORDS OF ANY LOAN PARTY.

 


8.4                                 RELIANCE BY ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN
RELYING, UPON ANY INSTRUMENT, WRITING, RESOLUTION, NOTICE, CONSENT, CERTIFICATE,
AFFIDAVIT, LETTER, TELECOPY, TELEX OR TELETYPE MESSAGE, STATEMENT, ORDER OR
OTHER DOCUMENT OR CONVERSATION BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO
HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON OR PERSONS AND UPON ADVICE
AND STATEMENTS OF LEGAL COUNSEL (INCLUDING COUNSEL TO THE BORROWER), INDEPENDENT
ACCOUNTANTS AND OTHER EXPERTS SELECTED BY THE ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT MAY DEEM AND TREAT THE PAYEE OF ANY NOTE AS THE OWNER
THEREOF FOR ALL PURPOSES UNLESS A WRITTEN NOTICE OF ASSIGNMENT, NEGOTIATION OR
TRANSFER THEREOF SHALL HAVE BEEN FILED WITH THE ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY
ACTION UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT UNLESS IT SHALL FIRST
RECEIVE SUCH ADVICE OR CONCURRENCE OF THE REQUIRED LENDERS (OR, IF SO SPECIFIED
BY THIS AGREEMENT, ALL LENDERS) AS IT DEEMS APPROPRIATE OR IT SHALL FIRST BE
INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS AGAINST ANY AND ALL LIABILITY AND
EXPENSE THAT MAY BE INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY
SUCH ACTION.  THE ADMINISTRATIVE AGENT SHALL IN ALL CASES BE FULLY PROTECTED IN
ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS IN ACCORDANCE WITH A REQUEST OF THE REQUIRED LENDERS (OR, IF SO
SPECIFIED BY THIS AGREEMENT, ALL LENDERS), AND SUCH REQUEST AND ANY ACTION TAKEN
OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON ALL THE LENDERS AND ALL
FUTURE HOLDERS OF THE REVOLVING LOANS.

 


8.5                                 NOTICE OF DEFAULT.  THE ADMINISTRATIVE AGENT
SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT
OR EVENT OF DEFAULT UNLESS THE ADMINISTRATIVE AGENT HAS RECEIVED NOTICE FROM A
LENDER OR THE BORROWER REFERRING TO THIS AGREEMENT, DESCRIBING SUCH DEFAULT OR
EVENT OF DEFAULT AND STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT”.  IN THE
EVENT THAT THE ADMINISTRATIVE AGENT RECEIVES SUCH A NOTICE, THE ADMINISTRATIVE
AGENT SHALL GIVE NOTICE THEREOF TO THE LENDERS.  THE ADMINISTRATIVE AGENT SHALL
TAKE SUCH ACTION WITH RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS SHALL BE
REASONABLY DIRECTED BY THE REQUIRED LENDERS (OR, IF SO SPECIFIED BY THIS
AGREEMENT, ALL LENDERS); PROVIDED THAT UNLESS AND UNTIL THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED SUCH DIRECTIONS, THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT
BE OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH
RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS IT SHALL DEEM ADVISABLE IN THE
BEST INTERESTS OF THE LENDERS.

 


8.6                                 NON-RELIANCE ON AGENTS AND OTHER LENDERS. 
EACH LENDER EXPRESSLY ACKNOWLEDGES THAT NEITHER THE AGENTS NOR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR
AFFILIATES HAVE MADE ANY REPRESENTATIONS OR WARRANTIES TO IT AND THAT NO ACT BY
ANY


 


36

--------------------------------------------------------------------------------



 

Agent hereafter taken, including any review of the affairs of a Loan Party or
any affiliate of a Loan Party, shall be deemed to constitute any representation
or warranty by any Agent to any Lender.  Each Lender represents to the Agents
that it has, independently and without reliance upon any Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its
Revolving Loans hereunder and enter into this Agreement.  Each Lender also
represents that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Loan Parties and their affiliates.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

 


8.7                                 INDEMNIFICATION.  THE LENDERS AGREE TO
INDEMNIFY EACH AGENT IN ITS CAPACITY AS SUCH (TO THE EXTENT NOT REIMBURSED BY
THE BORROWER AND WITHOUT LIMITING THE OBLIGATION OF THE BORROWER TO DO SO),
RATABLY ACCORDING TO THEIR RESPECTIVE AGGREGATE EXPOSURE PERCENTAGES IN EFFECT
ON THE DATE ON WHICH INDEMNIFICATION IS SOUGHT UNDER THIS SECTION (OR, IF
INDEMNIFICATION IS SOUGHT AFTER THE DATE UPON WHICH THE REVOLVING COMMITMENTS
SHALL HAVE TERMINATED AND THE REVOLVING LOANS SHALL HAVE BEEN PAID IN FULL,
RATABLY IN ACCORDANCE WITH SUCH AGGREGATE EXPOSURE PERCENTAGES IMMEDIATELY PRIOR
TO SUCH DATE), FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
OF ANY KIND WHATSOEVER THAT MAY AT ANY TIME (WHETHER BEFORE OR AFTER THE PAYMENT
OF THE REVOLVING LOANS) BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST SUCH
AGENT IN ANY WAY RELATING TO OR ARISING OUT OF, THE REVOLVING COMMITMENTS, THIS
AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY DOCUMENTS CONTEMPLATED BY OR
REFERRED TO HEREIN OR THEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
OR ANY ACTION TAKEN OR OMITTED BY SUCH AGENT UNDER OR IN CONNECTION WITH ANY OF
THE FOREGOING; PROVIDED THAT NO LENDER SHALL BE LIABLE FOR THE PAYMENT OF ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS THAT ARE FOUND BY A FINAL AND
NONAPPEALABLE DECISION OF A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH AGENT’S BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE
AGREEMENTS IN THIS SECTION SHALL SURVIVE THE PAYMENT OF THE REVOLVING LOANS AND
ALL OTHER AMOUNTS PAYABLE HEREUNDER.

 


8.8                                 AGENT IN ITS INDIVIDUAL CAPACITY.  EACH
AGENT AND ITS AFFILIATES MAY MAKE LOANS TO, ACCEPT DEPOSITS FROM AND GENERALLY
ENGAGE IN ANY KIND OF BUSINESS WITH ANY LOAN PARTY AS THOUGH SUCH AGENT WERE NOT
AN AGENT.  WITH RESPECT TO ITS REVOLVING LOANS MADE OR RENEWED BY IT, EACH AGENT
SHALL HAVE THE SAME RIGHTS AND POWERS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AS ANY LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT AN
AGENT, AND THE TERMS “LENDER” AND “LENDERS” SHALL INCLUDE EACH AGENT IN ITS
INDIVIDUAL CAPACITY.

 


8.9                                 SUCCESSOR ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT MAY RESIGN AS ADMINISTRATIVE AGENT UPON 10 DAYS’ NOTICE TO
THE LENDERS AND THE BORROWER.  IF THE ADMINISTRATIVE AGENT SHALL RESIGN AS
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, THEN THE
REQUIRED LENDERS SHALL APPOINT FROM AMONG THE LENDERS A SUCCESSOR AGENT FOR THE
LENDERS, WHICH SUCCESSOR AGENT SHALL (UNLESS AN EVENT OF DEFAULT UNDER
SECTION 7(A) OR SECTION 7(F) WITH RESPECT TO THE BORROWER SHALL HAVE OCCURRED
AND BE CONTINUING) BE SUBJECT TO APPROVAL BY THE BORROWER (WHICH APPROVAL SHALL
NOT BE UNREASONABLY WITHHELD OR DELAYED), WHEREUPON SUCH SUCCESSOR AGENT SHALL
SUCCEED TO THE


 


37

--------------------------------------------------------------------------------



 

rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Revolving Loans.  If no
successor agent has accepted appointment as Administrative Agent by the date
that is 10 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.  After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 8 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

 


8.10                           SYNDICATION AGENT.  THE SYNDICATION AGENT SHALL
NOT HAVE ANY DUTIES OR RESPONSIBILITIES HEREUNDER IN ITS CAPACITY AS SUCH.

 


SECTION 9.                                MISCELLANEOUS


 


9.1                                 AMENDMENTS AND WAIVERS.  NEITHER THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, NOR ANY TERMS HEREOF OR THEREOF MAY BE
AMENDED, SUPPLEMENTED OR MODIFIED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
THIS SECTION 9.1.  THE REQUIRED LENDERS AND EACH LOAN PARTY PARTY TO THE
RELEVANT LOAN DOCUMENT MAY, OR, WITH THE WRITTEN CONSENT OF THE REQUIRED
LENDERS, THE ADMINISTRATIVE AGENT AND EACH LOAN PARTY PARTY TO THE RELEVANT LOAN
DOCUMENT MAY, FROM TIME TO TIME, (A) ENTER INTO WRITTEN AMENDMENTS, SUPPLEMENTS
OR MODIFICATIONS HERETO AND TO THE OTHER LOAN DOCUMENTS FOR THE PURPOSE OF
ADDING ANY PROVISIONS TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR CHANGING
IN ANY MANNER THE RIGHTS OF THE LENDERS OR OF THE LOAN PARTIES HEREUNDER OR
THEREUNDER OR (B) WAIVE, ON SUCH TERMS AND CONDITIONS AS THE REQUIRED LENDERS OR
THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, MAY SPECIFY IN SUCH INSTRUMENT,
ANY OF THE REQUIREMENTS OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY
DEFAULT OR EVENT OF DEFAULT AND ITS CONSEQUENCES; PROVIDED, HOWEVER, THAT NO
SUCH WAIVER AND NO SUCH AMENDMENT, SUPPLEMENT OR MODIFICATION SHALL (I) FORGIVE
THE PRINCIPAL AMOUNT OR EXTEND THE FINAL SCHEDULED DATE OF MATURITY OF ANY
REVOLVING LOAN, REDUCE THE STATED RATE OF ANY INTEREST OR FEE PAYABLE HEREUNDER
(EXCEPT (X) IN CONNECTION WITH THE WAIVER OF APPLICABILITY OF ANY POST-DEFAULT
INCREASE IN INTEREST RATES (WHICH WAIVER SHALL BE EFFECTIVE WITH THE CONSENT OF
THE REQUIRED LENDERS) AND (Y) THAT ANY AMENDMENT OR MODIFICATION OF DEFINED
TERMS USED IN THE FINANCIAL COVENANTS IN THIS AGREEMENT SHALL NOT CONSTITUTE A
REDUCTION IN THE RATE OF INTEREST OR FEES FOR PURPOSES OF THIS CLAUSE (I)) OR
EXTEND THE SCHEDULED DATE OF ANY PAYMENT THEREOF, OR INCREASE THE AMOUNT OR
EXTEND THE EXPIRATION DATE OF ANY LENDER’S REVOLVING COMMITMENT, IN EACH CASE
WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;  (II)
ELIMINATE OR REDUCE THE VOTING RIGHTS OF ANY LENDER UNDER THIS SECTION 9.1
WITHOUT THE WRITTEN CONSENT OF SUCH LENDER; (III) REDUCE ANY PERCENTAGE
SPECIFIED IN THE DEFINITION OF REQUIRED LENDERS, CONSENT TO THE ASSIGNMENT OR
TRANSFER BY THE BORROWER OF ANY OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, OR RELEASE ALL OR SUBSTANTIALLY ALL OF
THE SUBSIDIARY GUARANTORS FROM THEIR OBLIGATIONS UNDER THE GUARANTEE AGREEMENT,
IN EACH CASE WITHOUT THE WRITTEN CONSENT OF ALL LENDERS; OR (IV) AMEND, MODIFY
OR WAIVE ANY PROVISION OF SECTION 8 WITHOUT THE WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT.  ANY SUCH WAIVER AND ANY SUCH AMENDMENT, SUPPLEMENT OR
MODIFICATION SHALL APPLY EQUALLY TO EACH OF THE LENDERS AND SHALL BE BINDING
UPON THE LOAN PARTIES, THE LENDERS, THE ADMINISTRATIVE AGENT AND ALL FUTURE
HOLDERS OF THE REVOLVING LOANS.  IN THE CASE OF ANY WAIVER, THE LOAN PARTIES,
THE LENDERS AND THE ADMINISTRATIVE AGENT SHALL BE RESTORED TO THEIR FORMER
POSITION AND RIGHTS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, AND ANY
DEFAULT OR EVENT OF DEFAULT WAIVED SHALL BE DEEMED TO BE CURED AND NOT
CONTINUING; BUT NO SUCH WAIVER SHALL EXTEND TO ANY SUBSEQUENT OR OTHER DEFAULT
OR EVENT OF DEFAULT, OR IMPAIR ANY RIGHT CONSEQUENT THEREON.

 

38

--------------------------------------------------------------------------------


 


9.2                                 NOTICES.  ALL NOTICES, REQUESTS AND DEMANDS
TO OR UPON THE RESPECTIVE PARTIES HERETO TO BE EFFECTIVE SHALL BE IN WRITING
(INCLUDING BY TELECOPY), AND, UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, SHALL
BE DEEMED TO HAVE BEEN DULY GIVEN OR MADE WHEN DELIVERED, OR THREE BUSINESS DAYS
AFTER BEING DEPOSITED IN THE MAIL, POSTAGE PREPAID, OR, IN THE CASE OF TELECOPY
NOTICE, WHEN RECEIVED, ADDRESSED AS FOLLOWS IN THE CASE OF THE BORROWER AND THE
ADMINISTRATIVE AGENT, AND AS SET FORTH IN AN ADMINISTRATIVE QUESTIONNAIRE
DELIVERED TO THE ADMINISTRATIVE AGENT IN THE CASE OF THE LENDERS, OR TO SUCH
OTHER ADDRESS AS MAY BE HEREAFTER NOTIFIED BY THE RESPECTIVE PARTIES HERETO:

 

Borrower:

 

700 East Middlefield Road  Mountain View, California 94043

 

 

Attention:  Treasurer

 

 

Telecopy:  (650) 584-4240

 

 

Telephone:  (650) 962-5000

 

 

With a copy to:  VP and General Counsel

 

 

 

Administrative Agent:

 

Loan and Agency Services,

 

 

1111 Fannin St., 10th Floor

 

 

Houston, Texas 77002

 

 

Attention:  Peggy L. Sanders

 

 

Telecopy:  (713) 750-2938

 

 

Telephone:  (713) 750-7940

 

 

 

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 


9.3                                 NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE
TO EXERCISE AND NO DELAY IN EXERCISING, ON THE PART OF THE ADMINISTRATIVE AGENT
OR ANY LENDER, ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER OR UNDER THE
OTHER LOAN DOCUMENTS SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, REMEDY,
POWER OR PRIVILEGE.  THE RIGHTS, REMEDIES, POWERS AND PRIVILEGES HEREIN PROVIDED
ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS, REMEDIES, POWERS AND PRIVILEGES
PROVIDED BY LAW.

 


9.4                                 SURVIVAL OF REPRESENTATIONS AND WARRANTIES. 
ALL REPRESENTATIONS AND WARRANTIES MADE HEREUNDER, IN THE OTHER LOAN DOCUMENTS
AND IN ANY DOCUMENT, CERTIFICATE OR STATEMENT DELIVERED PURSUANT HERETO OR IN
CONNECTION HEREWITH SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE MAKING OF THE REVOLVING LOANS AND OTHER EXTENSIONS OF CREDIT HEREUNDER.

 


9.5                                 PAYMENT OF EXPENSES AND TAXES.  THE BORROWER
AGREES (A) TO PAY OR REIMBURSE THE ADMINISTRATIVE AGENT FOR ALL ITS REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE DEVELOPMENT,
PREPARATION AND EXECUTION OF, AND ANY AMENDMENT, SUPPLEMENT OR MODIFICATION TO,
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS PREPARED IN
CONNECTION HEREWITH


 


39

--------------------------------------------------------------------------------



 

or therewith, and the consummation of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of outside counsel to
the Administrative Agent and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Borrower at
least one Business Day prior to the Closing Date (in the case of amounts to be
paid on the Closing Date) and from time to time thereafter on a quarterly basis
or such other periodic basis as the Administrative Agent shall deem appropriate,
(b) to pay or reimburse each Lender and the Administrative Agent for all its
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of outside counsel to each
Lender and of outside counsel to the Administrative Agent, (c) to pay,
indemnify, and hold each Lender and the Administrative Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other taxes, if any,
that may be payable or determined to be payable in connection with the execution
and delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
the Administrative Agent and their respective officers, directors, employees,
affiliates, agents and controlling persons (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement
and  performance of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Revolving Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document, excluding litigation commenced by the Borrower against
any of the Administrative Agent or the Lenders which (i) seeks enforcement of
any of the Borrower’s rights hereunder and (ii) is determined adversely to any
of the Administrative Agent or the Lenders in final and nonappealable decision
of a court of competent jurisdiction (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the bad faith, gross negligence or willful misconduct of such Indemnitee. 
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee.  All amounts due
under this Section 9.5 shall be payable not later than 10 days after written
demand therefor.  Statements payable by the Borrower pursuant to this
Section 9.5 shall be submitted to Treasurer (Telephone No. (650) 962-5000)
(Telecopy No. (650) 584-4240), at the address of the Borrower set forth in
Section 9.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent.  The agreements
in this Section 9.5 shall survive repayment of the Revolving Loans and all other
amounts payable hereunder.

 


9.6                                 SUCCESSORS AND ASSIGNS; PARTICIPATIONS AND
ASSIGNMENTS.  (A)  THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS PERMITTED HEREBY, EXCEPT THAT (I) THE BORROWER MAY NOT ASSIGN OR
OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER BY THE
BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND (II) NO LENDER MAY
ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT IN
ACCORDANCE WITH THIS SECTION.

 

40

--------------------------------------------------------------------------------


 

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may in accordance with applicable law assign to one or more assignees
(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitments and the
Revolving Loans at the time owing to it) with the prior written consent of:

 

(A) the Borrower (such consent not to be unreasonably withheld), provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
affiliate of a Lender or, if an Event of Default has occurred and is continuing,
any other Person; and

 

(B) the Administrative Agent (such consent not to be unreasonably withheld).

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitments or Revolving Loans, the amount of the Revolving
Commitments or Revolving Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower shall be
required if an Event of Default under Section 8(a) or (f) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its affiliates, if any;

 

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 2.14 and 9.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal amount
of the Revolving Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.

 

41

--------------------------------------------------------------------------------


 

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)(i)  Any Lender may, in accordance with applicable law, without the consent
of the Borrower or the Administrative Agent, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitments and the Revolving Loans owing to it); provided that (A)
such Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 9.1
and (2) directly affects such Participant.  Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.14 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 9.7(a) as though it were a Lender.

 

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.13 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent which specifically acknowledges the Participant’s entitlement to
any such greater payment (and the provisions of this Section 9.6(c) shall not in
any manner be deemed to constitute such prior written consent).  Any Participant
that is a Non-U.S. Lender shall not be entitled to the benefits of Section 2.13
unless such Participant complies with Section 2.13(d).

 

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 


(E)  THE BORROWER, UPON RECEIPT OF WRITTEN NOTICE FROM THE RELEVANT LENDER,
AGREES TO ISSUE NOTES TO ANY LENDER REQUIRING NOTES TO FACILITATE TRANSACTIONS
OF THE TYPE DESCRIBED IN PARAGRAPH (D) ABOVE.


 


9.7                                 ADJUSTMENTS; SET-OFF.  (A)  EXCEPT TO THE
EXTENT THAT THIS AGREEMENT EXPRESSLY PROVIDES FOR PAYMENTS TO BE ALLOCATED TO A
PARTICULAR LENDER, IF ANY LENDER (A “BENEFITED LENDER”) SHALL, AT ANY TIME AFTER
THE REVOLVING LOANS AND OTHER AMOUNTS PAYABLE HEREUNDER SHALL IMMEDIATELY BECOME
DUE AND PAYABLE PURSUANT TO SECTION 7 RECEIVE ANY PAYMENT OF ALL OR PART OF THE
OBLIGATIONS OWING TO IT, OR

 

42

--------------------------------------------------------------------------------


 

receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 7(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefited Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

 


(B)  IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY LAW, EACH
LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE BORROWER, ANY SUCH
NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND PAYABLE BY THE BORROWER
HEREUNDER (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), TO SET
OFF AND APPROPRIATE AND APPLY AGAINST SUCH AMOUNT ANY AND ALL DEPOSITS (GENERAL
OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY
OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER
DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME
HELD OR OWING BY SUCH LENDER OR ANY BRANCH OR AGENCY THEREOF TO OR FOR THE
CREDIT OR THE ACCOUNT OF THE BORROWER.  EACH LENDER AGREES PROMPTLY TO NOTIFY
THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH SETOFF AND APPLICATION
MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT
AFFECT THE VALIDITY OF SUCH SETOFF AND APPLICATION.


 


9.8                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED BY ONE OR MORE OF THE PARTIES TO THIS AGREEMENT ON ANY NUMBER OF
SEPARATE COUNTERPARTS, AND ALL OF SAID COUNTERPARTS TAKEN TOGETHER SHALL BE
DEEMED TO CONSTITUTE ONE AND THE SAME INSTRUMENT.  DELIVERY OF AN EXECUTED
SIGNATURE PAGE OF THIS AGREEMENT BY FACSIMILE TRANSMISSION SHALL BE EFFECTIVE AS
DELIVERY OF A MANUALLY EXECUTED COUNTERPART HEREOF.  A SET OF THE COPIES OF THIS
AGREEMENT SIGNED BY ALL THE PARTIES SHALL BE LODGED WITH THE BORROWER AND THE
ADMINISTRATIVE AGENT.

 


9.9                                 SEVERABILITY.  ANY PROVISION OF THIS
AGREEMENT THAT IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO
SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY
SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR
RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.

 


9.10                           INTEGRATION.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE ENTIRE AGREEMENT OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF, AND
THERE ARE NO PROMISES, UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES BY THE
ADMINISTRATIVE AGENT OR ANY LENDER RELATIVE TO THE SUBJECT MATTER HEREOF NOT
EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR IN THE OTHER LOAN DOCUMENTS.

 


9.11                           GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 


9.12                           SUBMISSION TO JURISDICTION; WAIVERS.  THE
BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

43

--------------------------------------------------------------------------------


 

(a)  submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

(b)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 9.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

(d)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 


9.13                           ACKNOWLEDGEMENTS.  THE BORROWER HEREBY
ACKNOWLEDGES THAT:

 

(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;

 

(b)  neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 


9.14                           RELEASES OF GUARANTEES AND LIENS.  (A) 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN ANY OTHER LOAN
DOCUMENT, THE ADMINISTRATIVE AGENT IS HEREBY IRREVOCABLY AUTHORIZED BY EACH
LENDER (WITHOUT REQUIREMENT OF NOTICE TO OR CONSENT OF ANY LENDER EXCEPT AS
EXPRESSLY REQUIRED BY SECTION 9.1) TO TAKE ANY ACTION REQUESTED BY THE BORROWER
HAVING THE EFFECT OF RELEASING ANY GUARANTEE OBLIGATIONS (I) TO THE EXTENT
NECESSARY TO PERMIT CONSUMMATION OF ANY TRANSACTION NOT PROHIBITED BY ANY LOAN
DOCUMENT OR THAT HAS BEEN CONSENTED TO IN ACCORDANCE WITH SECTION 9.1 OR (II)
UNDER THE CIRCUMSTANCES DESCRIBED IN PARAGRAPH (B) BELOW.

 


(B)  AT SUCH TIME AS THE REVOLVING LOANS AND THE OTHER OBLIGATIONS UNDER THE
LOAN DOCUMENTS (OTHER THAN OBLIGATIONS UNDER OR IN RESPECT OF SWAP AGREEMENTS)
SHALL HAVE BEEN PAID IN FULL AND THE REVOLVING COMMITMENTS HAVE BEEN TERMINATED,
THE GUARANTEE AGREEMENT AND ALL OBLIGATIONS (OTHER THAN THOSE EXPRESSLY STATED
TO SURVIVE SUCH TERMINATION) OF THE ADMINISTRATIVE AGENT AND EACH LOAN


 


44

--------------------------------------------------------------------------------



 

Party under the Guarantee Agreement shall terminate, all without delivery of any
instrument or performance of any act by any Person.


 


9.15                           CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE
AGENT AND EACH LENDER AGREES TO KEEP CONFIDENTIAL ALL NON-PUBLIC INFORMATION
PROVIDED TO IT BY ANY LOAN PARTY, THE ADMINISTRATIVE AGENT OR ANY LENDER
PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT THAT IS DESIGNATED BY THE
PROVIDER THEREOF AS CONFIDENTIAL; PROVIDED THAT NOTHING HEREIN SHALL PREVENT THE
ADMINISTRATIVE AGENT OR ANY LENDER FROM DISCLOSING ANY SUCH INFORMATION (A) TO
THE ADMINISTRATIVE AGENT, ANY OTHER LENDER OR ANY AFFILIATE THEREOF, (B) SUBJECT
TO AN AGREEMENT TO COMPLY WITH THE PROVISIONS OF THIS SECTION, TO ANY ACTUAL OR
PROSPECTIVE TRANSFEREE OR ANY DIRECT OR INDIRECT COUNTERPARTY TO ANY SWAP
AGREEMENT (OR ANY PROFESSIONAL ADVISOR TO SUCH COUNTERPARTY), (C) TO ITS
EMPLOYEES, DIRECTORS, AGENTS, ATTORNEYS, ACCOUNTANTS AND OTHER PROFESSIONAL
ADVISORS OR THOSE OF ANY OF ITS AFFILIATES, (D) UPON THE REQUEST OR DEMAND OF
ANY GOVERNMENTAL AUTHORITY, (E) IN RESPONSE TO ANY ORDER OF ANY COURT OR OTHER
GOVERNMENTAL AUTHORITY OR AS MAY OTHERWISE BE REQUIRED PURSUANT TO ANY
REQUIREMENT OF LAW, (F) IF REQUESTED OR REQUIRED TO DO SO IN CONNECTION WITH ANY
LITIGATION OR SIMILAR PROCEEDING, (G) THAT HAS BEEN PUBLICLY DISCLOSED UNDER
CIRCUMSTANCES NOT OTHERWISE IN VIOLATION OF THIS SECTION 9.15, (H) TO THE
NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS OR ANY SIMILAR ORGANIZATION OR
ANY NATIONALLY RECOGNIZED RATING AGENCY THAT REQUIRES ACCESS TO INFORMATION
ABOUT A LENDER’S INVESTMENT PORTFOLIO IN CONNECTION WITH RATINGS ISSUED WITH
RESPECT TO SUCH LENDER, OR (I) IN CONNECTION WITH THE EXERCISE OF ANY REMEDY
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.

 


9.16                           WAIVERS OF JURY TRIAL.  THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 


9.17                           USA PATRIOT ACT.  EACH LENDER HEREBY NOTIFIES THE
BORROWER THAT PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF
PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26, 2001)) (THE “ACT”), IT IS REQUIRED
TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE BORROWER, WHICH
INFORMATION INCLUDES THE NAME AND ADDRESS OF THE BORROWER AND OTHER INFORMATION
THAT WILL ALLOW SUCH LENDER TO IDENTIFY THE BORROWER IN ACCORDANCE WITH THE ACT.

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

SYNOPSYS, INC.

 

 

 

 

By:

 

/s/ Steven K. Shevick

 

Name:

Steven K. Shevick

 

Title:

Senior V.P. & CFO

 

 

 

 

JPMORGAN CHASE BANK, as Administrative Agent
and as a Lender

 

 

 

 

By:

 

/s/ David Gibbs

 

Name:

David Gibbs

 

Title:

Vice President

 

 

 

 

BANK OF AMERICA, N.A., as Syndication Agent and
as a Lender

 

 

 

 

By:

 

/s/ Sugeet Manchanda

 

Name:

Sugeet Manchanda

 

Title:

Principal

 

46

--------------------------------------------------------------------------------


 

 

ABN AMRO BANK N.V.

 

 

 

 

By:

 

/s/ Maria Vickroy-Peralta

 

Name:

Maria Vickroy-Peralta

 

Title:

Managing Director

 

 

 

 

By:

 

/s/ William W. Davidson

 

Name:

William W. Davidson

 

Title:

Vice President

 

47

--------------------------------------------------------------------------------


 

 

BANK LEUMI USA

 

 

 

 

By:

 

/s/ Boaz Blumovitz

 

Name:

Boaz Blumovitz

 

Title:

FVP

 

48

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

By:

 

/s/ Christopher Johnson

 

Name:

Christopher Johnson

 

Title:

Managing Director

 

 

 

 

By:

 

/s/ Dan Cameron

 

Name:

Dan Cameron

 

Title:

Director

 

49

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

 

 

 

By:

 

/s/ Rafael C. Lumanian

 

Name:

Rafael C. Lumanian

 

Title:

Director

 

 

 

 

By:

 

/s/ Sandra F. Bertram

 

Name:

Sandra F. Bertram

 

Title:

Vice President

 

50

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

By:

 

/s/ Robert Shutt

 

Name:

Robert Shutt

 

Title:

Senior Vice President

 

51

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

By:

 

/s/ Robert W. Boswell

 

Name:

Robert W. Boswell

 

Title:

Vice President

 

52

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

 

By:

 

/s/ Bertram H. Tang

 

Name:

Bertram H. Tang

 

Title:

Senior Vice President & Team Leader

 

53

--------------------------------------------------------------------------------


 

 

SILICON VALLEY BANK

 

 

 

 

By:

 

/s/ Maria Fischer Leaf

 

Name:

Maria Fischer Leaf

 

Title:

SVP

 

54

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

By:

 

/s/ Sarabelle Hitchner

 

Name:

Sarabelle Hitchner

 

Title:

Vice President

 

55

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

By:

 

/s/ Douglas A. Rich

 

Name:

Douglas A. Rich

 

Title:

Vice President

 

56

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

 

/s/ Matthew T. Burke

 

Name:

Matthew T. Burke

 

Title:

Vice President

 

57

--------------------------------------------------------------------------------